Exhibit 10.1






 

 

ASSET PURCHASE AGREEMENT

dated January 19, 2006

by and among

HUB GROUP, INC.,

COMTRAK, INC.

and

MICHAEL J. BRUNS

 

 

 

 

 

 



 

 

TABLE OF CONTENTS

Page

ARTICLE I Definitions

1

 

1.1

Previously Defined Terms

1

 

1.2

Definitions

1

 

1.3

Interpretation

10

ARTICLE II Purchase and Sale, Purchase Price, Allocation and Other Related
Matters

10

 

2.1

Purchase and Sale

10

 

2.2

Purchase Price

11

 

2.3

Payment of the Purchase Price

11

 

2.4

Closing Balance Sheet

12

 

2.5

Purchase Price Settlement

13

 

2.6

Assumed Liabilities

13

 

2.7

Accounts Receivable Guarantee and Return.

14

 

2.8

Transfer Taxes

15

 

2.9

Allocation

15

ARTICLE III Closing and Closing Date Deliveries

15

 

3.1

Closing

15

 

3.2

Closing Deliveries by Seller

15

 

3.3

Closing Deliveries by Purchaser

17

 

3.4

Cooperation

17

ARTICLE IV Pre-Closing Filings

18

 

4.1

Government Filings

18

ARTICLE V Pre-Closing Covenants

18

 

5.1

Due Diligence Review

18

 

5.2

Maintenance of Business and Notice of Changes

18

 

5.3

Pending Closing

18

 

5.4

Consents

20

 

5.5

Commercially Reasonable Efforts to Close

20

 

5.6

Pre-Closing Use of Comtrak Name.

20

ARTICLE VI Financial Statements; Other Prior Deliveries and Pre-Closing
Deliveries

21

 

6.1

Pre-Signing Deliveries

21

ARTICLE VII Representations and Warranties of Seller

21

 

7.1

Due Incorporation

21

 

7.2

Authority

22

 

7.3

No Violations and Consents

22

 

7.4

Brokers

22

 

7.5

Required Assets

22

 

7.6

Related Party Transactions

23

 

 

- i -

 



 

 

 

7.7

Title to Purchased Assets

23

 

7.8

Condition of Assets

23

 

7.9

Real Estate

23

 

7.10

Litigation and Compliance with Laws

24

 

7.11

Intellectual Property

25

 

7.12

Contracts

26

 

7.13

Financial Statements and Related Matters

26

 

7.14

Changes Since the Most Recent Audited Balance Sheet Date

27

 

7.15

Insurance

27

 

7.16

Licenses and Permits

28

 

7.17

Environmental Matters

28

 

7.18

Employee Benefit Plans

29

 

7.19

Taxes

31

 

7.20

Suppliers; Customers.

32

 

7.21

Full Disclosure

33

ARTICLE VIII Representations and Warranties of Purchaser

33

 

8.1

Due Incorporation

34

 

8.2

Authority

34

 

8.3

No Violations

34

 

8.4

Brokers

34

ARTICLE IX Conditions to Closing Applicable to Purchaser

34

 

9.1

No Termination

34

 

9.2

Bring-Down of Seller Warranties and Covenants

34

 

9.3

No Material Adverse Change

34

 

9.4

Pending Actions

35

 

9.5

Required Contract Consents

35

 

9.6

Required Governmental Approvals

35

 

9.7

Required Permits

35

 

9.8

Environmental Assessment Report

35

 

9.9

Estimated Net Working Capital

35

 

9.10

Certain Contract Amendments

35

 

9.11

All Necessary Documents

35

ARTICLE X Conditions to Closing Applicable to Seller

36

 

10.1

No Termination

36

 

10.2

Bring-Down of Purchaser Warranties and Covenants

36

 

10.3

Pending Actions

36

 

10.4

All Necessary Documents

36

ARTICLE XI Termination

36

 

11.1

Termination

36

ARTICLE XII Indemnification

37

 

12.1

Indemnification by Seller

37

 

 

- ii -

 



 

 

 

12.2

Indemnification by Purchaser

37

 

12.3

Claim Procedure/Notice of Claim.

38

 

12.4

Survival of Representations, Warranties and Covenants; Determination
of Adverse Consequences.

 39

 

 

12.5

Limitations on Indemnification Obligations.

40

 

 

12.6

Right of Set-Off

41

 

ARTICLE XIII Confidentiality

41

 

 

13.1

Confidentiality of Materials

41

 

 

13.2

Remedy

42

 

ARTICLE XIV Pension and Employee Matters

42

 

 

14.1

Employees to be Hired by Purchaser

42

 

 

14.2

Workers' Compensation, Medical Claims and Retirees

43

 

ARTICLE XV Certain Other Agreements

44

 

 

15.1

Post Closing Access to Record

44

 

 

15.2

Consents Not Obtained at Closing

44

 

 

15.3

Avoidance of Double Withholding Taxes

44

 

 

15.4

Bulk Sale Waiver and Indemnity

45

 

 

15.5

Non-Competition; Non-Solicitation.

45

 

 

15.6

Use of Comtrak Name

46

 

 

15.7

Stockholder's Guarantee

46

 

ARTICLE XVI Miscellaneous

46

 

 

16.1

Cost and Expenses

46

 

 

16.2

Entire Agreement

46

 

 

16.3

Counterparts

46

 

 

16.4

Assignment, Successors and Assigns

46

 

 

16.5

Savings Clause

47

 

 

16.6

Headings

47

 

 

16.7

Risk of Loss

47

 

 

16.8

Governing Law

47

 

 

16.9

Press Releases and Public Announcements

47

 

 

16.10

U.S. Dollars

47

 

 

16.11

Survival

47

 

 

16.12

Notices

48

 

 

16.13

SUBMISSION TO JURISDICTION; VENUE

49

 

 

16.14

No Third-Party Beneficiary

49

 

 

16.15

Disclosures

49

 

 

16.16

Enforcement Costs

49

 

 

 

- iii -

 



 

 

Exhibit Index

 

Exhibit

Description

Section Reference

A

Earnout Payments

Definitions

B

Purchase Price Allocation

2.9

C

Bill of Sale and Assignment Agreement

3.2(a)

D

Seller's Counsel Opinion

3.2(e)

E

Landlord Consent and Estoppel Certificate

3.2(g)

F

Headquarters Lease

3.2(h)

G

Restricted Stock Agreement

Definitions

H

Purchaser's Counsel Opinion

3.3(d)

I

Assumption Agreement

3.3(e)

J

Stockholder Employment and Non-Compete Agreement

Definitions

K

Proprietary Interest Protection and Non-Solicitation Agreement

Definitions

L

Illustrative Calculation of Net Working Capital

2.3(a)

 

 

-iv -

 



 

 

Disclosure Schedule Index

 

Section 5.3 -

Pending Closing

 

Section 7.1 -

Foreign Qualifications

 

Section 7.3 -

Required Consents and Approvals

 

Section 7.6 -

Related Party Transactions

 

Section 7.7 -

Personal Property

 

Section 7.8 -

Condition of Assets

 

Section 7.9 -

Leasehold Interests

 

Section 7.10 -

Litigation and Compliance with Laws

 

Section 7.11 -

Intellectual Property

 

Section 7.12 -

Contracts

 

Section 7.13(e) -

Indebtedness

 

Section 7.14 -

Changes Since the Most Recent Audited Balance Sheet Date

Section 7.15 -

Insurance

 

Section 7.16 -

Licenses and Permits

 

Section 7.17 -

Environmental Matters

 

Section 7.18 -

Employee Benefits

 

Section 7.20(a) -

Suppliers

 

Section 7.20(b) -

Customers

 

 

 

Schedule Index

 

Schedule 2.1 -

Certain Retained Assets

 

Schedule 3.3(h) -

Restricted Stock Grantees

 

Schedule 9.5 -

Certain Required Consents and Approvals

Schedule 9.10 -

Certain Contract Amendments

 

 

 

- v -

 



 

 

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement is made and entered into as of January 19, 2006
(this "Agreement") by and among HUB GROUP, INC., a Delaware corporation
("Purchaser"), COMTRAK, INC., a Texas corporation ("Seller"), and Michael J.
Bruns ("Stockholder").

RECITALS:

A.           Seller is engaged in the transportation of goods in interstate and
intrastate commerce as a common carrier and contract carrier pursuant to various
permits issued by the Surface Transportation Board and various state agencies
regulating motor carrier operations (the "Business").

B.           Seller desires to sell the Business and substantially all of its
assets and properties and Purchaser desires to acquire the Business and
substantially all of the assets and properties of Seller, on the terms and
subject to the conditions hereinafter set forth.

C.           Stockholder owns, beneficially and of record, all of the
outstanding capital stock of Seller.

NOW, THEREFORE, in consideration of the foregoing recitals, the representations,
warranties and covenants set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I

Definitions

1.1          Previously Defined Terms. Each term defined in the first paragraph
and Recitals shall have the meaning set forth above whenever used herein, unless
otherwise expressly provided or unless the context clearly requires otherwise.

1.2          Definitions. Whenever used herein, the following terms shall have
the meanings set forth below unless otherwise expressly provided or unless the
context clearly requires otherwise:

"Accounts Receivable" - As defined in clause (i) of the definition of Purchased
Assets.

"Adjustment Report" - As defined in Section 2.4(b).

"Adverse Consequences" means all allegations, charges, complaints, actions,
suits, proceedings, hearings, investigations, claims, demands, Orders, damages,
dues, penalties, fines, costs, amounts paid in settlement, Liabilities, Taxes,
interest, Liens, losses, expenses and fees, including all accounting, consultant
and attorneys' fees and court costs, costs of expert witnesses and other
expenses of litigation.

 

 



 

 

"Affiliate" means a Person which, directly or indirectly, is controlled by,
controls, or is under common control with, another Person. As used in the
preceding sentence, "control" shall mean and include, but not necessarily be
limited to, (i) the ownership of more than 50% of the voting securities or other
voting interest of any Person, or (ii) the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

"Alternative Proposal" - As defined in Section 5.3(s).

"Assumed Liabilities" - As defined in Section 2.6(a).

"Audited Financial Statements" - As defined in Section 6.1(a).

"Benefit Plans" - As defined in Section 7.18(b).

"Bill of Sale and Assignment Agreement" - As defined in Section 3.2(a).

"Business" has the meaning set forth in the Recitals.

"Business Day" means any day other than a Saturday or Sunday or other day on
which banks in Chicago, Illinois or Memphis, Tennessee are authorized or
required to be closed.

"Business EBITDA" means, for any Earnout Period, the income of the Business
before interest, income taxes, depreciation and amortization for such Earnout
Period, calculated in accordance with GAAP and based on the same accounting
principles and procedures applied in the preparation of Seller's Most Recent
Audited Financial Statements. The parties hereto acknowledge and agree that
Business EBITDA shall not include (a) any income, gains, losses or expenses from
any other business of Purchaser, including any business of Purchaser that
Purchaser may from or after the Closing combine with the Business, such as
Purchaser's drayage operations and the business of Quality Services, LLC or (b)
any gain or loss on the sale of equipment or investments.

"Business EBITDA Shortfall" - As defined in Section 2.3(c)(ii).

"Cap" - As defined in Section 12.5(b).

"CERCLA" - As defined in clause (i) of the definition of Hazardous Material.

"Claim Notice" - As defined in Section 12.3(a).

"Claimed Amount" - As defined in Section 12.3(a).

"Closing" - As defined in Section 3.1.

"Closing Accounts Receivable" means all Accounts Receivable outstanding as of
the Closing Date.

"Closing Date" - As defined in Section 3.1.

 

- 2 -

 



 

 

"Code" means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

"Contracts" means, with respect to any Person, any contract, agreement, deed,
mortgage, lease, license, commitment, arrangement or undertaking, written or
oral, or other document or instrument to which or by which such Person is a
party or otherwise subject or bound or to which or by which any asset, property
or right of such Person is subject or bound.

"Controlling Party" - As defined in Section 12.3(c).

"Current Assets" means Seller's Accounts Receivable, Inventory and Prepaids;
provided, that Current Assets does not include interest receivable or any other
Retained Assets.

"Current Liabilities" means those liabilities that constitute accounts payable,
drivers' escrow, drivers' savings and accrued expenses; provided, that Current
Liabilities does not include any claims payable or other Retained Liabilities.

"Danni's Aviation, LLC" means Danni's Aviation, LLC, a Tennessee limited
liability company.

"Disclosure Schedule" means the letter dated even date herewith delivered to
Purchaser by Seller pursuant to Section 6.1(c) simultaneously with the execution
and delivery of this Agreement.

"Earnout Payment" - As defined in Section 2.3(c)(i).

"Earnout Payment Penalty" - As defined in Section 2.3(c)(ii).

"Earnout Period" - As defined in Section 2.3(c)(i).

"Environmental Claim" means any and all Adverse Consequences (including
expenditures for investigation and remediation) incurred by reason of the
presence, Release, threatened Release, handling or transportation of Hazardous
Materials or otherwise related to a violation or alleged violation of
Environmental Laws.

"Environmental Laws" means any and all Laws, permits, approvals, authorizations,
Orders and other requirements having the force and effect of law, whether local,
state, territorial or national, at any time in force or effect relating to: (i)
emissions, discharges, spills, releases or threatened releases of Hazardous
Materials; (ii) the use, treatment, storage, disposal, handling, manufacturing,
transportation or shipment of Hazardous Materials; (iii) the regulation of
storage tanks; or (iv) otherwise relating to pollution or the protection of
human health, safety or the environment, including the following statutes as now
written and amended, and as amended hereafter, including any and all regulations
promulgated thereunder and any and all state and local counterparts: CERCLA, the
Federal Water Pollution Control Act, 33 U.S.C. §1251 et seq., the Clean Air Act,
42 U.S.C. §7401 et seq., the Toxic Substances Control Act, 15 U.S.C. §2601 et
seq., the Solid Waste Disposal Act, 42 U.S.C. §6901 et seq., the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §11001 et seq., and
the Safe Drinking Water Act, 42 U.S.C. §300f et seq.

 

- 3 -

 



 

 

"ERISA" means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.

"ERISA Affiliate" means, with respect to any Person, each corporation, trade or
business that is, along with such Person, part of the controlled group of
corporations, trades or businesses under common control within the meaning of
sections 414(b), (m) or (o) of the Code.

"Estimated Net Working Capital" - As defined in Section 2.3(a).

"Excess Business EBITDA" - As defined in Section 2.3(c)(iii).

"Facilities" - As defined in Section 7.9.

"Final Closing Balance Sheet" - As defined in Section 2.4(d).

"Final Net Working Capital" means the Net Working Capital as reflected on the
Final Closing Balance Sheet.

"Final Net Working Capital Calculation" - As defined in Section 2.4(a).

"Financial Statements" means the Audited Financial Statements and the Interim
Financial Statements.

"GAAP" means United States generally accepted accounting principles as in effect
from time to time.

"Governmental Authority" means the government of the United States or any
foreign country or any state or political subdivision thereof and any entity,
body or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including
quasi-governmental entities established to perform such functions.

"Hazardous Material" means (i) all substances, wastes, pollutants, contaminants
and materials (collectively, "Substances") regulated, or defined or designated
as hazardous, extremely or imminently hazardous, dangerous or toxic, under the
following federal statutes and their state counterparts, as well as these
statutes' implementing regulations: the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq. ("CERCLA") the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S. C. Section 136 et
seq; the Atomic Energy Act, 42 U.S.C. Section 22011 et seq; and the Hazardous
Materials Transportation Act, 42 U.S.C. Section 1801 et seq; (ii) all Substances
with respect to which any Governmental Authority otherwise requires
environmental investigation, monitoring, reporting, or remediation; (iii)
petroleum and petroleum products and by products including crude oil and any
fractions thereof; (iv) natural gas, synthetic gas, and any mixtures thereof;
and (v) radon, radioactive substances, asbestos, urea formaldehyde, and
polychlorinated biphenyls ("PCBs").

"HCE" - As defined in Section 14.1(b)(i).

"Headquarters Lease" - As defined in Section 3.2(i).

 

- 4 -

 



 

 

"Indebtedness" shall mean (a) all indebtedness for borrowed money or for the
deferred purchase price of property or services (including reimbursement and all
other obligations with respect to surety bonds, letters of credit and bankers'
acceptances, whether or not matured), including the current portion of such
indebtedness, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations and (d) all guarantees of
any of the items set forth in clauses (a) - (c) above.

"Indemnified Party" - As defined in Section 12.3(a).

"Indemnifying Party" - As defined in Section 12.3(a).

"Independent Auditors" - As defined in Section 2.4(c).

"Information" - As defined in Section 13.1.

"InfoTrak, LLC" means InfoTrak, LLC, a Tennessee limited liability company.

"Interim Balance Sheet" means the balance sheet included in the Interim
Financial Statements.

"Interim Balance Sheet Date" means October 1, 2005.

"Interim Financial Statements" - As defined in Section 6.1(b).

"Inventory" - As defined in clause (iii) of the definition of Purchased Assets.

"IRS" means the Internal Revenue Service.

"Law" means any law, statute, code, regulation, ordinance, rule, Order, or
governmental requirement enacted, promulgated, entered into, agreed, imposed or
enforced by any Governmental Authority.

"Leasehold Interests" - See clause (v) of definition of Purchased Assets.

"Liabilities" means any obligation or liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated and whether due or to become
due), including any liability for Taxes.

"Lien" means any mortgage, lien, charge, restriction, pledge, security interest,
option, lease or sublease, claim, right of any third party, easement,
encroachment or encumbrance or other charges or rights of others of any kind or
nature.

"Material Adverse Change" means a change that is or could reasonably be expected
to be materially adverse to (a) the results of operations, financial condition,
business, prospects, rights, properties, assets or liabilities of Seller, (b)
Seller's relations with its management, employees, drivers, creditors,
suppliers, customers, regulators, insurers or others having business
relationships with Seller, or (c) the ability of Seller to consummate the

 

- 5 -

 



 

transactions contemplated hereby or perform its obligations hereunder; provided,
that none of the following shall be deemed to constitute, and none of the
following shall be taken into account in determining whether there has been, a
Material Adverse Change: (i) any adverse change or development relating to the
United States financial, banking or securities markets, (ii) conditions
resulting from the announcement of the transactions contemplated hereby, (iii)
national or international political or social conditions or (iv) any adverse
change or development impacting the United States intermodal/truckload motor
carrier industry generally.

"Maximum Annual Earnout Payment" means, for an Earnout Period, the "Maximum
Annual Earnout Payment" indicated on Exhibit A for such Earnout Period.

"Most Recent Audited Balance Sheet" means Seller's audited consolidated balance
sheet as of January 1, 2005.

"Most Recent Audited Balance Sheet Date" means January 1, 2005.

"Most Recent Audited Financial Statements" means Seller's audited consolidated
financial statements as of, and for the year ended, January 1, 2005.

"Net Working Capital" means the Current Assets minus the Current Liabilities,
which shall be calculated in accordance with the accounting principles and
methodology set forth in Exhibit L.

"NHCE" - As defined in Section 14.1(b)(i).

"NHCE Plan" - As defined in Section 14.1(b)(i).

"Non-controlling Party" - As defined in Section 12.3(c).

"Objection Notice" - As defined in Section 12.3(b).

"Order" means any decree, order, judgment, writ, award, injunction, stipulation
or consent of or by, or settlement agreement with, a Governmental Authority.

"Ordinary Course" means the ordinary course of business of Seller, consistent
with past practice and custom (including with respect to quantity and
frequency).

"Past Due Rate" means an interest rate equal to five percent (5%) per annum.

"PCBs" - As defined in clause (v) of the definition of Hazardous Material.

"Permits" - As defined in Section 7.16.

"Permitted Liens" means (a) liens for Taxes not yet due and payable and (b)
landlord and lessor liens existing under the terms and conditions of leases of
real or personal property, but not any such lien that has arisen or exists as a
result of a default or breach by Seller of any obligation thereunder or the
failure of any condition thereunder to be satisfied.

 

- 6 -

 



 

 

"Person" means any natural person, corporation, partnership, limited liability
company, joint venture, trust, association or unincorporated entity of any kind.

"Prepaids" - As defined in clause (ii) of the definition of Purchased Assets.

"Properties" - As defined in Section 7.9(a).

"Proprietary Interest Protection and Non-Solicitation Agreements" means the
Proprietary Interest Protection and Non-Solicitation Agreements, substantially
in the form of Exhibit K, to be entered into on the Closing Date between
Purchaser and each of the Restricted Stock Grantees.

"Purchase Price" - As defined in Section 2.2.

"Purchased Assets" means the Business and, except for the Retained Assets, all
assets, rights and properties owned by Seller on the Closing Date, whether or
not carried and reflected on the books of Seller, including the following:

(i)           All accounts, notes, contract or other receivables of Seller
(collectively, "Accounts Receivable");

(ii)          All deposits and advances, prepaid expenses and other prepaid
items of Seller, to the extent the foregoing are transferable to Purchaser and
the full amount thereof is realizable by Purchaser after the Closing, but not
including any prepaid taxes and licenses (collectively, "Prepaids");

(iii)        All inventories of Seller, including all inventories of parts,
supplies, tires and merchandise (collectively, "Inventory");

(iv)         All tangible assets, including vehicles, trucks, tractors, trailers
and other transportation equipment, machinery, equipment, tools, strapping,
pallets, spare parts, operating supplies, fuel, furniture and office equipment,
fixtures, construction-in-progress, telephone systems, telecopiers, photocopiers
and computer hardware, of Seller, including all tangible assets listed in
Section 7.7 of the Disclosure Schedule;

(v)          All of Seller's right, title and interest in and to the Facilities,
including the real property leases described in Section 7.9 of the Disclosure
Schedule and the leasehold improvements situated on the leased real property
which is the subject of each such lease (collectively, the "Leasehold
Interests");

(vi)         All of Seller's right, title and interest in, to or under the (A)
Contracts described in Section 7.12 of the Disclosure Schedule, (B) any
executory Contracts of Seller which relate to the Business and are not required
to be listed in the Disclosure Schedule pursuant to Section 7.12 of this
Agreement; and (C) executory Contracts entered into by Seller relating to the
Business after the date hereof in the Ordinary Course and in compliance with the
terms and provisions of this Agreement;

 

- 7 -

 



 

 

(vii)       All of Seller's right, title and interest in and to the following
intellectual property: trade names, trademarks, trademark registrations,
trademark applications, service marks, service mark registrations, service mark
applications; copyrights, copyright registrations, copyright applications;
patent rights (including issued patents, applications, divisions, continuations
and continuations-in-part, reissues, patents of addition, utility models and
inventors' certificates); domain names; licenses with respect to any of the
foregoing; trade secrets, proprietary manufacturing information and know-how;
computer software, inventions, inventors' notes, drawings and designs; customer
and vendor lists and the goodwill associated with any of the foregoing,
including any of the foregoing described in the Disclosure Schedule;

(viii)      All permits and licenses of Seller to the extent transferable or
assignable to Purchaser;

(ix)         All of Seller's right, title and interest in choses in action,
claims and causes of action or rights of recovery or set-off of every kind and
character, including under warranties, guarantees and indemnitees;

(x)          All of Seller's files, papers, documents and records, including
credit, sales and accounting records, price sheets, catalogues and sales
literature, books, processes, advertising material, stationery, office supplies,
forms, catalogues, manuals, correspondence, logs, employment records and any
other information reduced to writing;

 

(xi)

A copy of Seller's general ledgers and books of original entry;

(xii)       All other miscellaneous assets of Seller relating to the Business
wherever located; and

 

(xiii)

The Business of Seller as a going concern.

"Purchaser 401(k) Plan" - As defined in Section 14.1(b)(i).

"Purchaser Indemnities" - As defined in Section 12.1.

"Release" means releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing or dumping.

"Response" - As defined in Section 12.3(b).

"Restricted Stock Agreements" means the Terms of Restricted Stock Award under
Hub Group, Inc. 2002 Long-Term Incentive Plan in the form of Exhibit G, to be
executed by Purchaser in favor of each of the key managers and employees
identified by Stockholder to Purchaser in writing not less than ten (10) days
prior to the Closing Date, pursuant to which Purchaser shall grant to such
managers and employees on the Closing Date restricted shares of Purchaser's
Class A Common Stock having an aggregate value equal to $2.0 million, which
shares shall vest ratably over the five years following the Closing Date,
subject to the terms and conditions of the Restricted Stock Agreements. The
number of shares to be granted on the

 

- 8 -

 



 

Closing Date will be determined based on the closing market price of such shares
on the Business Day immediately preceding the Closing Date.

"Restricted Stock Grantees" means each of the individuals identified in Schedule
3.3(h), who are to receive shares of Purchaser's restricted stock at the
Closing.

"Retained Assets" means the following:

 

(i)

all cash and cash equivalents and marketable securities of Seller;

(ii)          Seller's corporate seal, minute books and stock record books, the
general ledgers and books of original entry, all tax returns and other tax
records, reports, data, files and documents;

(iii)        the assets of Seller identified on the Most Recent Audited Balance
Sheet as "Interest Receivable", "Prepaid Taxes and Licenses", "Cash Surrender
Value", "Deferred Trust Fund", "Due from Affiliate" and "Due from Stockholder"
in their respective amounts on Seller's books as of the Closing;

(iv)         all the outstanding memberships interests in each of Danni's
Aviation, LLC and InfoTrak, LLC;

(v)          all of Seller’s right, title and interest in choses of action,
claims and causes of action or rights of recovery or set-off of every kind and
character, including under warranties, guarantees and indemnitees, but only to
the extent related to another Retained Asset or a Retained Liability (and not
related to any Purchased Asset or Assumed Liability);

 

(vi)

Seller's rights under this Agreement;

(vii)       all of Seller's right, title and interest in any insurance policies,
including those identified in Section 7.15 of the Disclosure Schedule, together
with the right to make claims thereunder and to seek refunds of premiums paid on
account thereof; and

(viii)      all of Seller's right, title and interest in, to and under the
assets identified on Schedule 2.1.

"Retained Liabilities" - As defined in Section 2.6(b).

"Seller Indemnitees" - As defined in Section 12.2.

"Seller Plan" - As defined in Section 14.1(b)(i).

"Seller's Knowledge" means the actual knowledge of Stockholder, each Restricted
Stock Grantee and Alicia Cunningham, in each case, after due inquiry and
reasonable investigation.

"Settlement Date" - As defined in Section 2.4(d).

 

- 9 -

 



 

 

"Stockholder Employment and Non-Compete Agreement" means the Employment and
Non-Compete Agreement, substantially in the form of Exhibit J, to be entered
into on the Closing Date between Stockholder and Purchaser.

"Substances" - As defined in clause (i) of the definition of Hazardous Material.

"Target Business EBITDA" means, for an Earnout Period, the "Target Business
EBITDA" indicated on Exhibit A for such Earnout Period.

"Target Net Working Capital" means $5,020,228, which has been calculated as set
forth on Exhibit L.

"Tax Representations" - As defined in Section 12.4(b).

"Tax Return" means any report, return or other information required to be
supplied to a Governmental Authority in connection with any Taxes.

"Taxes" means all taxes, charges, fees, duties (including custom duties), levies
or other assessments, including income, gross receipts, net proceeds, capital
gains, ad valorem, turnover, real and personal property (tangible and
intangible), sales, use, franchise, excise, value added, stamp, leasing, lease,
user, transfer, fuel, excess profits, occupational, interest equalization,
windfall profits, license, payroll, environmental, capital stock, disability,
severance, employee's income withholding, other withholding unemployment and
Social Security taxes, which are imposed by any Governmental Authority, and such
term shall include any interest, penalties or additions to tax attributable
thereto.

"Transferred Employees" - As defined in Section 14.1(a).

"Unlimited Representations" - As defined in Section 12.4(b).

1.3          Interpretation. Unless the context of this Agreement otherwise
requires, (a) words of any gender shall be deemed to include each other gender,
(b) words using the singular or plural number shall also include the plural or
singular number, respectively, (c) references to "hereof", "herein", "hereby"
and similar terms shall refer to this entire Agreement, (d) all references in
this Agreement to Articles, Sections and Exhibits shall mean and refer to
Articles, Sections and Exhibits of this Agreement, (e) all references to
statutes and related regulations shall include all amendments of the same and
any successor or replacement statutes and regulations, and (f) references to any
Person shall be deemed to mean and include the successors and permitted assigns
of such Person (or, in the case of a Governmental Authority, Persons succeeding
to the relevant functions of such Person).

ARTICLE II

Purchase and Sale, Purchase Price,

Allocation and Other Related Matters

2.1          Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, at the Closing on the Closing Date, Seller shall sell, assign,
convey, transfer and deliver to Purchaser, and Purchaser shall acquire from
Seller, the Purchased Assets, free and

 

- 10 -

 



 

clear of any Liens, other than Permitted Liens. Notwithstanding anything herein
to the contrary, the Retained Assets will be retained by Seller and not sold,
assigned, conveyed, transferred or delivered to Purchaser hereunder.

2.2          Purchase Price. The purchase price (the "Purchase Price") payable
by Purchaser to Seller for the Purchased Assets shall be the following:

(a)          the sum of (i) Thirty-Eight Million Dollars ($38,000,000), as
adjusted, up or down, by the difference between the Final Net Working Capital
and the Target Net Working Capital plus (ii) up to Ten Million Dollars
($10,000,000) in Earnout Payments in accordance with Section 2.3(c); and

 

(b)

the assumption by Purchaser at the Closing of the Assumed Liabilities.

2.3           Payment of the Purchase Price. The Purchase Price shall be payable
as follows:

(a)          Five (5) Business Days prior to the Closing, Seller shall provide
to Purchaser (i) Seller’s then most recently completed balance sheet, (ii)
Seller's calculation of the Net Working Capital as of the date of, and based on,
such balance sheet (the "Estimated Net Working Capital") and (iii) access to the
appropriate Seller personnel and all supporting financial statements, work
sheets and other documentation used to determine the Estimated Net Working
Capital that are reasonably requested by Purchaser.

(b)          On the Closing Date, Purchaser shall pay to Seller an amount equal
to (i) Thirty-Eight Million Dollars ($38,000,000) plus (ii) the amount by which
the Estimated Net Working Capital exceeds the Target Net Working Capital or
minus (iii) the amount by which the Target Net Working Capital exceeds the
Estimated Net Working Capital;

(c)          Purchaser shall pay up to Ten Million Dollars ($10,000,000) to
Seller in Earnout Payments on the following terms and conditions:

(i)           for each of (i) the period between the Closing Date and December
31, 2006 and (ii) calendar year 2007 (each, an "Earnout Period"), Purchaser
shall make a cash payment (each, an "Earnout Payment") to Seller based on the
Business EBITDA for that Earnout Period;

(ii)          for each Earnout Period, (A) if the Business EBITDA for that
Earnout Period is equal to or exceeds the Target Business EBITDA for such
Earnout Period, the Earnout Payment shall be an amount equal to the Maximum
Annual Earnout Payment for such Earnout Period, or (B) if the Business EBITDA
for that Earnout Period is less than the Target Business EBITDA for that Earnout
Period (a "Business EBITDA Shortfall"), the Earnout Payment shall be in an
amount equal to (I) the Maximum Annual Earnout Payment for such Earnout Period
minus (II) the product of (x) 3.5 and (y) the Business EBITDA Shortfall (the
"Earnout Payment Penalty") (provided, that in no event shall the Earnout Payment
calculated pursuant to this clause (B) be less than zero);

 

- 11 -

 



 

 

(iii)        if in the first Earnout Period, the Business EBITDA is less than
the Target Business EBITDA for such Earnout Period, but the Business EBITDA in
the second Earnout Period exceeds the Target Business EBITDA for the second
Earnout Period ("Excess Business EBITDA"), Purchaser shall make a "catch-up"
payment (a "Catch-Up Payment") to Seller with respect to the first Earnout
Period in an amount equal to the lesser of (I) the Earnout Payment Penalty for
the first Earnout Period and (II) the product of (x) 3.5 and (y) the Excess
Business EBITDA;

(iv)         if in the first Earnout Period, the Business EBITDA exceeds the
Target Business EBITDA, such excess shall be added to the Business EBITDA for
the second Earnout Period to determine whether the Target Business EBITDA for
the second Earnout Period is reached;

(v)          notwithstanding anything in this Agreement to the contrary, in no
event shall Purchaser be obligated to pay to Seller aggregate Earnout Payments
(including any Catch-Up Payment) in excess of Ten Million Dollars ($10,000,000);

(vi)         the Earnout Payments and Catch-Up Payment, if any, are subject to
set-off in accordance with Section 12.6;

(vii)       for each Earnout Period, Purchaser shall make the Earnout Payment
(and any Catch-Up Payment) promptly, and in no event later than the earlier of
(A) the fifteenth (15th) day following Purchaser's public announcement of its
financial results for such Earnout Period and (B) the March 30 following such
Earnout Period; and

(viii)      Purchaser shall provide Seller with all supporting documentation
reasonably requested by Seller for purposes of verifying Purchaser's calculation
of any Earnout Payment and Catch-Up Payment. In the event Purchaser and Seller
disagree as to the amount of an Earnout Payment or Catch-Up Payment, such
dispute shall be resolved in accordance with the procedures described in Section
2.4(c).

(d)          All payments to be made pursuant to this Section 2.3 shall be by
the wire transfer of immediately available funds to an account designated by
Seller.

2.4          Closing Balance Sheet. (a) Within ninety (90) days after the
Closing, Purchaser shall provide to Seller (i) a balance sheet of the Business
based upon the Purchased Assets and Assumed Liabilities as of the Closing Date
(the "Final Closing Balance Sheet"); (ii) a calculation of the Net Working
Capital as reflected on the Final Closing Balance Sheet (the "Final Net Working
Capital Calculation"); and (iii) access to the appropriate Purchaser personnel
and all supporting financial statements, work sheets and other documentation
used to make the Final Net Working Capital Calculation that are reasonably
requested by Seller.

(b)          Within thirty (30) days after the Final Closing Balance Sheet and
the Final Net Working Capital Calculation are delivered to Seller pursuant to
Section 2.4(a), Seller shall complete its examination thereof and shall deliver
to Purchaser either (i) a written acknowledgement accepting the Final Closing
Balance Sheet and the Final Net Working Capital Calculation; or (ii) a written
report setting forth in reasonable detail any proposed adjustments to the Final
Closing Balance Sheet and the Final Net Working Capital Calculation ("Adjustment
 

 

- 12 -

 



 

Report"). If Seller fails to respond to Purchaser within such thirty (30) day
period, Seller shall be deemed to have accepted and agreed to the Final Closing
Balance Sheet and the Final Net Working Capital Calculation as delivered
pursuant to Section 2.4(a).

(c)          In the event Seller and Purchaser fail to agree on any of Seller's
proposed adjustments contained in the Adjustment Report within thirty (30) days
after Purchaser receives the Adjustment Report, then Seller and Purchaser agree
that a mutually acceptable nationally recognized independent accounting firm or
other mutually acceptable nationally recognized financial services provider
("Independent Auditors") shall make the final determination with respect to the
correctness of the proposed adjustments in the Adjustment Report in light of the
terms and provisions of this Agreement. Purchaser and Seller shall use their
commercially reasonable efforts to select the Independent Auditors within ten
(10) days of the expiration of such period and to cause the Independent Auditors
to resolve all disagreements as soon as practicable, but in any event within
sixty (60) days after submission of the dispute to the Independent Auditors. The
decision of the Independent Auditors shall be final and binding on Seller and
Purchaser. Seller and Purchaser shall each pay one-half of the Independent
Auditor's fees and expenses in connection with this Section 2.4(c).

(d)          The term "Final Closing Balance Sheet" as that term has been
hereinbefore and will be hereinafter used, shall mean the Final Closing Balance
Sheet delivered pursuant to Section 2.4(a), as adjusted, if at all, pursuant to
this Section 2.4. The date on which the Final Closing Balance Sheet and Final
Net Working Capital Calculation are finally determined pursuant to this Section
2.4 shall hereinafter be referred to as the "Settlement Date."

2.5          Purchase Price Settlement. (a) In the event the Final Net Working
Capital is less than the Estimated Net Working Capital, then Seller shall pay to
Purchaser within five (5) days after the Settlement Date an amount equal to such
deficiency.

(b)          In the event the Final Net Working Capital is more than the
Estimated Net Working Capital, then Purchaser shall pay to Seller within five
(5) days after the Settlement Date an amount equal to such excess.

(c)          Any payment required pursuant to Section 2.5(a) or (b) shall be by
the transfer of immediately available funds for credit to the recipient at a
bank account designated by such recipient in writing.

2.6          Assumed Liabilities. (a) As additional consideration for the
purchase of the Purchased Assets, Purchaser shall, at the Closing, by its
execution and delivery of the Assumption Agreement, assume, agree to perform,
and in due course pay and discharge, only the following obligations and
liabilities of Seller relating to the Business (collectively, the "Assumed
Liabilities"):

(i)           The obligations and liabilities of the Seller reflected or
reserved for on the Final Closing Balance Sheet as Current Liabilities, but only
to the extent of the monetary amount of such obligations or liabilities so
reflected; and

(ii)          The obligations and liabilities of Seller arising after the
Closing Date under (A) Contracts described in Section 7.12(a) of the Disclosure
Schedule; (B) any

 

- 13 -

 



 

executory Contracts which relate to the Business and are not required to be
listed in the Disclosure Schedule pursuant to Section 7.12(a) of this Agreement;
and (C) executory Contracts entered into by Seller relating to the Business
after the date hereof in compliance with the terms and provisions of this
Agreement; provided, however, Purchaser is not assuming any Liabilities of
Seller in respect of a breach of or default under any such Contracts.

(b)          Purchaser shall not assume or pay any, and Seller shall continue to
be responsible for each, Liability of Seller whether or not relating to the
Business, not expressly assumed by Purchaser in Section 2.6(a) (collectively,
the "Retained Liabilities"). Specifically, without limiting the foregoing, the
Retained Liabilities shall include the following:

 

(i)

any Indebtedness of Seller;

(ii)          any claim, action, suit or proceeding pending, including
Environmental Claims, as of the Closing Date, notwithstanding the disclosure
thereof in the Disclosure Schedule, or any subsequent claim, action, suit or
proceeding arising out of or relating to (A) such pending matters, (B) any other
event occurring on or prior to the Closing Date, or (C) resulting from Seller's
conduct of the Business, on or prior to the Closing Date;

 

(iii)

any Liability arising out of or relating to the Retained Assets;

(iv)         any deferred Tax liabilities or any other Liability of Seller for
Taxes for any periods prior to or subsequent to the Closing whether or not
relating to the Business;

(v)          any Liability arising from claims, proceedings or causes of action
resulting from property damage (including cargo claims) or personal injuries
(including death) caused by services rendered by Seller on or prior to the
Closing Date, notwithstanding the disclosure thereof in the Disclosure Schedule;

(vi)         any Liability arising from guarantees, warranty claims or other
Contract terms with respect to services rendered by Seller on or prior to the
Closing Date;

 

(vii)

any deferred trust liabilities;

(viii)      any accrued insurance charges or insurance claims, retroactive
insurance rate adjustments or insurance premiums payable for pre-Closing
periods; and

(ix)         any amounts payable to Stockholder or any Affiliate or family
member of Stockholder.

2.7

Accounts Receivable Guarantee and Return.

(a)          Purchaser may elect to return to Seller any of the Closing Accounts
Receivable which remain uncollected ninety (90) days after the Closing Date.
Subject to Section 2.7(b) below, Seller shall pay to Purchaser the aggregate
amount of all uncollected Closing Accounts Receivable returned to Seller within
five (5) days after the date of return of the uncollected Closing Accounts
Receivable.

 

- 14 -

 



 

 

(b)          Purchaser agrees to execute such bills of sale or other assignment
documents reasonably necessary to effect a transfer to Seller, without recourse,
of the uncollected Closing Accounts Receivable returned to Seller pursuant to
this Section 2.7.

(c)          Purchaser agrees to use commercially reasonable efforts to collect
the Closing Accounts Receivable. The parties agree "commercially reasonable
efforts" shall not require Purchaser to retain any third parties (i.e.,
collection agencies or attorneys) to seek collection of the Closing Accounts
Receivable. To the extent Purchaser receives a payment from an account debtor of
a Closing Account Receivable who also has an account receivable owing to
Purchaser resulting from post-Closing transactions, Purchaser agrees to apply
such payment to the oldest invoice first unless such customer specifically
designates the application of such payment.

2.8          Transfer Taxes. Purchaser shall pay any and all registration,
licensing, transfer or similar taxes or fees (other than income and sales tax)
imposed by any Governmental Authority, which arise out of the transfer of any of
the Purchased Assets to Purchaser and all out-of-pocket costs incurred in
connection with the transfer to Purchaser of titled assets constituting
Purchased Assets.

2.9          Allocation. Seller and Purchaser (a) mutually agree on the
methodology for the allocation of the Purchase Price among the Purchased Assets
set forth on Exhibit B for income tax purposes, and (b) acknowledge that the
allocation methodology set forth on Exhibit B was the result of arms-length
negotiations. Seller and Purchaser agree that for income tax purposes they shall
report the transactions contemplated by this Agreement in accordance with the
allocation methodology set forth on Exhibit B.

ARTICLE III

Closing and Closing Date Deliveries

3.1          Closing. The term "Closing" as used herein shall refer to the
actual conveyance, transfer, assignment and delivery of the Purchased Assets to
Purchaser in exchange for the payment delivered to Seller pursuant to Section
2.3(b) of this Agreement. The Closing shall take place at the offices of Winston
& Strawn LLP, 35 West Wacker Drive, Chicago, Illinois 60601, at 10:00 a.m. local
time on the fifth Business Day following the date upon which all of the
conditions precedent set forth in Articles IX and X are satisfied or waived by
the appropriate party hereto, subject to Article XI, or at such other place and
time or on such other date as is mutually agreed to in writing by Seller and
Purchaser ("Closing Date").

3.2          Closing Deliveries by Seller. At the Closing, Seller shall deliver
to Purchaser:

(a)          the Bill of Sale and Assignment Agreement, substantially in the
form of Exhibit C (the "Bill of Sale and Assignment Agreement"), as executed by
Seller; and all such other bills of sale, lease assignments, trademark
assignments, copyright assignments, patent assignments, employee work product
assignments, contract assignments, vehicle titles and other documents and
instruments of sale, assignment, conveyance and transfer, as Purchaser may deem
necessary or desirable;

 

- 15 -

 



 

 

(b)          A certificate of the Secretary or an Assistant Secretary of Seller
certifying as to: (i) the articles of incorporation of Seller, as certified by
the Secretary of State of the State of Texas not earlier than ten (10) days
prior to the Closing Date; (ii) the by-laws, as amended, of Seller; (iii)
resolutions of the Board of Directors of Seller and the Stockholder authorizing
and approving the execution, delivery and performance by Seller of this
Agreement and any agreements, instruments, certificates or other documents
executed by Seller pursuant to this Agreement; and (iv) the incumbency and
signatures of the officers of Seller;

(c)          A certificate of the Secretary of State of the State of Texas and
in each other state set forth in Section 7.1 of the Disclosure Schedule, in each
case as of a date not earlier than ten (10) days prior to the Closing Date, as
to the good standing and foreign qualification in each such state;

(d)          A certificate, dated the Closing Date, executed by the appropriate
officers of Seller, required by Section 9.2;

(e)          The opinion of Martin, Tate, Morrow & Marston, P.C., counsel for
Seller, dated the Closing Date, substantially in the form attached hereto as
Exhibit D;

(f)           The consents, authorizations and approvals of the Governmental
Authorities and other Persons set forth in Schedule 9.5, together with any and
all other consents, authorizations and approvals of other Persons under
additional Contracts identified in Section 7.3(b) of the Disclosure Schedule
that have been obtained by Seller as of the Closing;

(g)          With respect to each Leasehold Interest, a Landlord Consent and
Estoppel Certificate substantially in the form attached hereto as Exhibit E
executed by the landlord of such Leasehold Interest;

(h)          A lease for Seller's corporate headquarters and primary operating
facility located in Memphis, Tennessee, substantially in the form of Exhibit F
(the "Headquarters Lease") as executed by Stockholder and Marian J. Bruns,
together as "landlords" thereunder; together with a non-disturbance agreement
from Bank of America, in form and substance reasonably satisfactory to
Purchaser;

(i)           The Proprietary Interest Protection and Non-Solicitation
Agreements as executed by each of the Restricted Stock Grantees;

(j)           The Stockholder Employment and Non-Compete Agreement as executed
by Stockholder;

(k)          All documents necessary to amend Seller's name to not include
"Comtrak" or any derivative thereof or any other similar name, which shall be
duly executed and in a form that Purchaser may file in the State of Texas and in
each other state in which Seller is qualified to transact business; and

(l)           Such other documents as Purchaser may reasonably request to carry
out the purposes of this Agreement, including the documents to be delivered
pursuant to Article IX.

 

- 16 -

 



 

 

3.3          Closing Deliveries by Purchaser. At the Closing, Purchaser shall
deliver to Seller:

 

(a)

The payment to be delivered by Purchaser pursuant to Section 2.3(b);

(b)          A certificate of the Secretary or an Assistant Secretary of
Purchaser certifying as to: (i) the certificate of incorporation of Purchaser,
as certified by the Secretary of State of the State of Delaware not earlier than
ten (10) days prior to the Closing Date; (ii) the by-laws, as amended, of
Purchaser; (iii) resolutions of the Board of Directors of Purchaser authorizing
and approving the execution, delivery and performance by Purchaser of this
Agreement and any agreements, instruments, certificates or other documents
executed by Purchaser pursuant to this Agreement; and (iv) the incumbency and
signatures of the officers of Purchaser;

(c)          A certificate of the Secretary of State of Delaware, as of a date
not earlier than ten (10) days prior to the Closing Date, as to the good
standing of Purchaser in the State of Delaware;

(d)          The opinion(s) of counsel for Purchaser, dated the Closing Date, in
the form attached hereto as Exhibit H;

(e)          The certificate, dated the Closing Date, executed by the
appropriate officer of Purchaser, required by Section 10.2;

(f)           The Assumption Agreement executed by Purchaser reflecting the
assumption of the liabilities set forth in Section 2.6(a), substantially in the
form of Exhibit I;

 

(g)

The Headquarters Lease as executed by Purchaser;

 

 

(h)

The Restricted Stock Agreements as executed by Purchaser;

(i)           The Proprietary Interest Protection and Non-Solicitation
Agreements as executed by Purchaser;

(j)           The Stockholder Employment and Non-Compete Agreement as executed
by Purchaser; and

(k)          Such other documents as Seller may reasonably request to carry out
the purposes of this Agreement, including the documents to be delivered pursuant
to Article X.

3.4          Cooperation. Seller and Purchaser shall, on request, on and after
the Closing Date, cooperate with one another by furnishing any additional
information, executing and delivering any additional documents and/or
instruments and doing any and all such other things as may be reasonably
required by the parties to consummate or otherwise implement the transactions
contemplated by this Agreement.

 

- 17 -

 



 

 

ARTICLE IV

Pre-Closing Filings

4.1          Government Filings. Seller and Purchaser covenant and agree with
each other to (a) promptly file, or cause to be promptly filed, with any
Governmental Authorities all such notices, applications or other documents as
may be necessary to consummate the transactions contemplated hereby and (b)
thereafter diligently pursue all consents or approvals from any such
Governmental Authorities as may be necessary to consummate the transactions
contemplated hereby.

ARTICLE V

Pre-Closing Covenants

5.1          Due Diligence Review. Seller shall at all reasonable times prior to
the Closing make the properties, assets, books and records, including without
limitation supplier and customer lists, receivables records, equipment lists,
accountants' work papers and reports, real estate and environmental records and
reports, personnel records and all agreements, pertaining to the Business
available for examination, inspection and review by Purchaser and its
representatives. As part of such examination, Purchaser may make such inquiries
of such Persons having business relationships with Seller, including customers,
as Purchaser shall reasonably determine, upon reasonable notice to and with the
prior consent of Seller, which consent shall not be unreasonably withheld. No
such examination, inspection or review by Purchaser or its representatives shall
in any way affect, diminish or terminate any of the representations, warranties
or covenants of Seller expressed in this Agreement.

5.2          Maintenance of Business and Notice of Changes. (a) Pending the
Closing, Seller shall (i) use its best efforts to preserve and protect the
goodwill, rights, properties and assets of its Business, to keep available to
the Business and Purchaser the services of its employees, and to preserve and
protect Seller's relationships with its employees, creditors, suppliers,
customers and others having business relationships with it; and (ii) consult
with Purchaser regarding all significant developments, transactions and
proposals relating to the business or operations of Seller.

(b)          Seller shall give Purchaser prompt notice of any Material Adverse
Change which may occur between the date hereof and the Closing Date.

5.3          Pending Closing. Without limiting the generality of Section 5.2(a),
pending the Closing, Seller shall, and with respect to clause (s) below
Stockholder shall, except as set forth in Section 5.3 of the Disclosure
Schedule:

 

(a)

conduct and carry on its Business only in the Ordinary Course;

(b)          not purchase, sell, lease, mortgage, pledge or otherwise acquire or
dispose of any properties or assets of or used in connection with its Business,
except for (i) inventory and supplies purchased, sold or otherwise disposed of
in the Ordinary Course or (ii) other tangible assets having an individual value
of less than $25,000 or $50,000 in aggregate purchased, sold or otherwise
disposed of in the Ordinary Course;

 

- 18 -

 



 

 

(c)          not suffer or permit the creation of any Lien upon any of the
Purchased Assets other than in the Ordinary Course;

(d)          not waive, release or cancel any claims against third parties or
debts owing to it, or any rights which have any value other than in the Ordinary
Course;

(e)          not increase or otherwise change the rate or nature of the
compensation (including wages, salaries, bonuses, and benefits under pension,
profit sharing, deferred compensation and similar plans or programs) which is
paid or payable to any employee of Seller, other than in the Ordinary Course for
employees below the manager level;

(f)           keep the tangible personal property used in the operation of the
Business in good working order and repair, and replace in the Ordinary Course
any of it which shall be worn out, lost, stolen or destroyed;

(g)          not enter into, or become obligated under, any Contract with
respect to the Business, except for any Contract (i) having a term of one (1)
year or less, (ii) involving either a payment by or to Seller of less than
$50,000 and (iii) entered into in the Ordinary Course;

(h)          not change, amend, terminate or otherwise modify any Contract to
which Seller is a party other than in the Ordinary Course;

(i)           maintain in full force and effect with respect to the Business,
policies of insurance of the same type, character and coverage as the policies
currently carried and described in Section 7.15 of the Disclosure Schedule;

(j)           except as disclosed in Section 7.18 of the Disclosure Schedule,
not make, or commit to make, any payment, contribution or award under or into
any bonus, pension, profit sharing, deferred compensation or similar plan,
program or trust (other than any such payment, contribution or award paid in
cash by Seller prior to the Closing);

(k)          refrain from doing any act or omitting to do any act, or permitting
any act or omission to act, which will cause a breach by Seller of any Contract
of Seller;

 

(l)

not revalue the Inventory prior to Closing;

(m)         not make any changes in its accounting systems, policies, principles
or practices;

(n)          not make any loans, advances or capital contributions to, or
investments in, any other Person other than in the Ordinary Course;

(o)          not authorize or make any capital expenditures which individually
or in the aggregate are in excess of $50,000;

(p)          not change its historical practice with respect to the payment of
current liabilities or the collection of Accounts Receivable;

 

- 19 -

 



 

 

(q)          duly comply with all Laws, including Environmental Laws, applicable
to the Business or Purchased Assets or as may be required for the valid and
effective transfer and assignment of the Purchased Assets;

(r)           furnish to Purchaser within twenty-five (25) days after the end of
each fiscal month, beginning with the month ending October 29, 2005 an unaudited
balance sheet as of such month end and statement of income of Seller for the
portion of the fiscal year then ended;

(s)           (i) not directly, or indirectly through any of Seller's
Affiliates, directors, officers, employees, agents or advisors, solicit,
initiate, pursue or encourage (by way of furnishing information or otherwise)
any inquiries or proposals, or enter into any discussions, negotiations or
agreements (whether preliminary or definitive) with any Person, contemplating or
providing for any merger, acquisition, purchase or sale of stock or all or any
material part of the assets or any business combination or change in control of
Seller or the Business (any thereof, an "Alternative Proposal"); (ii) deal
exclusively with Purchaser with respect to the sale of the Business and the
Purchased Assets; and (iii) notify Purchaser promptly upon receipt by Seller,
Stockholder or any Affiliate, director, officer, employee or agent thereof of
any Alternative Proposal; or

(t)           not agree to do any of the items prohibited by Section 5.3(b),
(c), (d), (e), (g), (h), (j), (k), (l), (m), (n), (o), (p) or (s).

5.4          Consents. Pending the Closing Date, Seller shall proceed with all
reasonable diligence and use all commercially reasonable efforts to obtain the
written consent, authorization or approval to the consummation of this Agreement
from all necessary Persons, including all consents, authorizations and approvals
under the Contracts identified in Section 7.3 of the Disclosure Schedule.

5.5          Commercially Reasonable Efforts to Close. (a) Subject to the terms
and conditions hereof, each party hereto covenants and agrees to use all
commercially reasonable efforts to consummate the transactions contemplated
hereby and will fully cooperate with the other parties hereto for such purpose.

(b)          Seller agrees to immediately notify Purchaser of any event, fact or
circumstance of which Seller becomes aware that could reasonably be expected to
result in the failure of a condition set forth in Article IX or X to be
satisfied and, if such condition is curable, to allow Purchaser a reasonable
opportunity to satisfy such condition.

5.6

Pre-Closing Use of Comtrak Name.

(a)          Seller and Purchaser acknowledge that Purchaser will be required,
prior to the Closing, to obtain certain licenses, permits, certifications and
other approvals and authorizations from, and to make certain filings and
registrations with and notifications and applications to, Governmental
Authorities in order to conduct the Business from and after the Closing,
including qualifications to transact business as a foreign entity in the
jurisdictions in which the conduct of the Business so requires.

 

- 20 -

 



 

 

(b)          Solely for such purposes, Seller hereby grants, without charge, to
Purchaser (or its assignee hereunder) until the earlier of the Closing or 60
days following any termination of this Agreement pursuant to Article XI, the
right to use the name “Comtrak” as part of its name and agrees that it shall
provide to Purchaser such consent letters and other approvals regarding the use
of the “Comtrak” name as are reasonably requested by Purchaser for such
purposes.

(c)          In the event of any termination of this Agreement pursuant to
Article XI, Purchaser shall, at its own expense, promptly take all actions
necessary to eliminate all use by Purchaser (or any assignee thereof) of the
name “Comtrak” and provide written evidence thereof to Seller.

ARTICLE VI

Financial Statements; Other Prior Deliveries

and Pre-Closing Deliveries

6.1          Pre-Signing Deliveries. On or prior to the date hereof, Seller has
delivered to Purchaser:

(a)          The audited consolidated balance sheets of Seller and its
subsidiaries as of January 1, 2005 and December 27, 2003 and the related audited
consolidated statements of income, stockholders' equity and cash flows for the
years then ended, together with the report thereon of Jackson, Howell &
Associates, P.C., Seller's independent certified public accountants (the
"Audited Financial Statements"); and

(b)          The unaudited consolidated balance sheet of Seller and its
subsidiaries as of the Interim Balance Sheet Date and the related unaudited
statement of income for the portion of the fiscal year then ended, as certified
as true and complete by the chief financial officer of Seller (the "Interim
Financial Statements").

(c)          A disclosure schedule (the "Disclosure Schedule") dated even date
herewith addressed to Purchaser and signed by Seller, accompanied or preceded by
a copy of each Contract or plan or other document or instrument referred to in
the Disclosure Schedule.

ARTICLE VII

Representations and Warranties of Seller

Seller represents and warrants to Purchaser (which representations and
warranties shall survive the Closing regardless of what examinations,
inspections, audits and other investigations Purchaser has heretofore made, or
may hereafter make, with respect to such representations and warranties) as
follows:

7.1          Due Incorporation. (a) Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Texas.
Seller is not required to be qualified as a foreign corporation in any
jurisdiction, other than in the States set forth in Section 7.1 of the
Disclosure Schedule and Seller is so qualified and in good standing therein.
Seller has all requisite corporate power and authority to carry on the Business
and to own and use the assets and properties owned and used by it.

 

- 21 -

 



 

 

(b)          Stockholder owns, beneficially and of record, all of the issued and
outstanding capital stock of Seller.

(c)          Seller does not own, directly or indirectly, any capital stock of,
or other equity interests in, any corporation, partnership, limited liability
company, joint venture or other entity, other than Danni's Aviation, LLC and
InfoTrak, LLC.

7.2          Authority. Seller has the corporate right and power to enter into,
and perform its obligations under this Agreement and each other agreement
delivered in connection herewith to which it is a party; and has taken all
requisite corporate action to authorize the execution, delivery and performance
of this Agreement and each such other agreement and the consummation of the sale
of the Purchased Assets and other transactions contemplated by this Agreement;
and this Agreement has been duly authorized, executed and delivered by Seller
and is binding upon, and enforceable against, Seller in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors' rights generally and by general principles of equity (whether applied
in a proceeding at law or in equity.)

7.3          No Violations and Consents. (a) Neither the execution, delivery and
performance of this Agreement by Seller nor the consummation of the sale of the
Purchased Assets or any other transaction contemplated by this Agreement, does
or will, after the giving of notice, or the lapse of time, or otherwise, (i)
conflict with, result in a breach of, or constitute a default under, the
articles of incorporation or by-laws of Seller, or any Law or Order, or any
Contract or plan to which Seller is a party or by which Seller or any of the
Purchased Assets is subject or bound; (ii) result in the creation of any Lien or
other adverse interest upon any of the Purchased Assets; (iii) terminate, amend
or modify, or give any party the right to terminate, amend, modify, abandon, or
refuse to perform, any Contract or plan to which Seller is a party; or (iv)
accelerate or modify, or give any party the right to accelerate or modify, the
time within which, or the terms under which, any duties or obligations are to be
performed, or any rights or benefits are to be received, under any Contract or
plan to which Seller is a party.

(b)          Except as set forth in Section 7.3 of the Disclosure Schedule, no
consent, authorization or approval of, filing or registration with or giving of
notice to, any Governmental Authority or any other Person is necessary in
connection with the execution, delivery and performance by Seller of this
Agreement or the consummation of the transactions contemplated hereby.

7.4          Brokers. Neither this Agreement nor the sale of the Purchased
Assets or any other transaction contemplated by this Agreement was induced or
procured through any Person acting on behalf of, or representing Seller or any
of its Affiliates as broker, finder, investment banker, financial advisor or in
any similar capacity.

7.5          Required Assets. All of the rights, properties and assets utilized
or required by Seller in connection with owning and operating the Business are
(a) either owned by Seller or licensed or leased to Seller under one of the
Contracts conveyed to Purchaser under this Agreement; and (b) included in the
Purchased Assets (other than the Retained Assets).

 

- 22 -

 



 

 

7.6          Related Party Transactions. Except as set forth in Section 7.6 of
the Disclosure Schedule, neither Seller or any of its Affiliates nor any of
their respective directors, officers or management employees (a) owns five
percent (5%) or more of any class of securities of, or has an equity interest of
five percent (5%) or more in, any Person which has any business relationship (as
lessor, supplier, customer, consultant or otherwise) with the Business; (b)
owns, or has any interest in, any right, property or asset which is utilized or
required by Seller in connection with owning or operating the Business; or (c)
has any other business relationship (as lessor, supplier, customer, consultant
or otherwise) with the Business.

7.7          Title to Purchased Assets. (a) On the Most Recent Audited Balance
Sheet Date, Seller had, and on the date hereof Seller has, good and marketable
title to all of the Purchased Assets existing on such date free and clear of any
Liens, other than Permitted Liens and Liens contemplated by this Agreement to be
released upon the Closing.

(b)          At the Closing, Seller shall, subject to the receipt of payment
pursuant to Section 2.3(b), sell, assign, convey, transfer and deliver to
Purchaser good and marketable title to all of the Purchased Assets free and
clear of any Liens, other than Permitted Liens.

(c)          Set forth as Section 7.7 of the Disclosure Schedule is a true and
complete list of all of Seller's personal property utilized or required by
Seller in connection with owning or operating the Business as of December 15,
2005 with respect to inventory and as of December 27, 2005 with respect to all
other personal property thereon, other than any item of such personal property
having a cost basis of less than $1,000.

7.8          Condition of Assets. Except as set forth in Section 7.8 of the
Disclosure Schedule, all of the vehicles, trucks, tractors, trailers and other
transportation equipment, machinery, equipment, tools and other tangible
personal property included in the Purchased Assets have been well maintained and
are in good operating condition and repair, ordinary wear and tear excepted, and
are free from defects other than such minor defects as do not interfere with the
intended use thereof in the conduct of the Business or materially adversely
affect the resale value thereof.

7.9          Real Estate. (a) Seller does not own, and never has owned, any real
property. Section 7.9 of the Disclosure Schedule sets forth a true and complete
list of each location at or from which Seller conducts the Business (the
"Facilities"). Section 7.9 of the Disclosure Schedule also sets forth a true and
complete list of all Leasehold Interests (sometimes collectively referred to as
the "Properties") leased by Seller and which Seller currently leases, utilizes
or requires in the operation of the Business. With respect to each Leasehold
Interest, except as set forth in Section 7.9 of the Disclosure Schedule:
(i) Seller has a valid and assignable interest or estate in such Leasehold
Interest, free and clear of all Liens; (ii) such Leasehold Interest is in full
force and effect, valid and enforceable against Seller in accordance with its
terms; (iii) such Leasehold Interest constitutes the entire agreement to which
Seller is a party with respect to the subject Property; (iv) Seller has not
assigned, sublet, transferred, conveyed, mortgaged, deeded in trust or
encumbered any interest in the interest or estate created thereby; (v) all
facilities located on or comprising the Properties have received all permits
required in connection with the operation thereof and have been operated and
maintained in all material respects in accordance with all applicable Laws; (vi)
Seller has not received any notice of default

 

- 23 -

 



 

pursuant to a Leasehold Interest, no rentals are past due and no condition
exists that is or could be a default by any party under a Leasehold Interest;
and (viii) the Closing will not affect the enforceability against any Person of
the Leasehold Interests or the rights of Purchaser to the continued use and
possession of the Properties for the conduct of business as currently conducted.

(b)          All of the Properties, and all components of all improvements
included within each Property, including the roofs and structural elements
thereof and the sprinkler and fire protection, heating, ventilation, air
conditioning, plumbing, electrical, mechanical, sewer, waste water, storm water,
paving and parking equipment, systems and facilities included therein, are in
good condition, working order and repair and do not require material repair or
replacement in order to serve their intended purposes, including use and
operation consistent with their present use and operation, except for scheduled
maintenance, repairs and replacements conducted or required in the Ordinary
Course with respect to the operation of the Properties. The Properties are
adequately serviced by all utilities utilized or necessary for the effective
operations of the Business and have not, during the last two years, experienced
any material interruption in the delivery of adequate quantities of any
utilities (including electricity, natural gas, potable water, water for cooling
or similar purposes and fuel oil, but excluding any electricity interruption due
to storm damage) or other public services, including sanitary and industrial
sewer services, utilized or required by Seller in the operation of the Business
at the Properties.

(c)          Each Property abuts on at least one side a public street or road in
a manner so as to permit reasonable, customary and adequate commercial and
non-commercial vehicular and pedestrian ingress, egress and access to such
parcel, or has adequate easements across intervening property to permit
reasonable, customary and adequate commercial and non-commercial vehicular and
pedestrian ingress, egress and access to such parcel from a public street or
road. There are no claims, governmental investigations, litigation or
proceedings which are pending or, to the Seller's Knowledge, threatened against
the Properties or Seller with respect to the Properties. No condemnation or
eminent domain proceedings have been initiated by service of process on Seller
which relate to the Properties, and no such proceedings are, to Seller's
Knowledge, threatened or have been filed by any Governmental Authority with
respect to the Properties.

(d)          Seller is not in default under and has not breached, and the
Properties do not violate, and no event has occurred or is continuing which with
notice or the passage of time, or both, would constitute a default by the Seller
under any covenants, restrictions, rights-of-way, licenses, agreements or
easements affecting title to or relating to the use of the Properties, and no
such covenants, restriction, right-of-way, license, agreement or easement has
impaired in any material way the right of Seller to operate the Business at the
Properties, nor has Seller received any notice or have any knowledge of any
fence dispute, boundary dispute, boundary line question, water dispute or
drainage dispute concerning or affecting the Properties.

7.10       Litigation and Compliance with Laws. (a) Except as set forth in
Section 7.10 of the Disclosure Schedule, there is no action at law or in equity,
no arbitration proceeding, and no action, proceeding, complaint or investigation
before or by any Governmental Authority, pending or, to Seller's Knowledge,
threatened against or affecting Seller or the Business, or any

 

- 24 -

 



 

of the Purchased Assets or Seller's right to own the Purchased Assets or operate
the Business; and, to Seller's Knowledge, there are no facts or contemplated
events which may reasonably be expected to give rise to any such claim, action,
suit, proceeding, complaint or investigation. Seller is not subject to any
Order.

(b)          There are no claims, actions, suits, proceedings or investigations
pending or, to Seller's Knowledge, threatened against Seller with respect to
this Agreement, or in connection with the transactions contemplated hereby.

(c)          Except as disclosed in Section 7.10 of the Disclosure Schedule,
there is no labor trouble, dispute, grievance, controversy, strike or request
for union representation pending or, to Seller's Knowledge, threatened against
Seller or affecting the Business.

(d)          Seller does not own or operate, and has not owned or operated, the
Business or the Purchased Assets, in violation of any Law, other than traffic
and highway violations incurred in the Ordinary Course.

7.11       Intellectual Property. (a) Section 7.11 of the Disclosure Schedule
sets forth the true and complete schedule of all trade names, trademarks,
trademark registrations, trademark applications, domain names; servicemarks,
servicemark registrations, servicemark applications; copyrights, copyright
registrations, copyright applications; patent rights (including issued patents,
applications, divisions, continuations and continuations-in-part, reissues,
patents of addition, utility models and inventors' certificates) and any
licenses or sublicenses with respect to the foregoing which are utilized or
required in the conduct of the Business. All registrations listed in the
Disclosure Schedule are in good standing, valid, subsisting and in full force
and effect in accordance with their terms. Except as set forth in Section 7.11
of the Disclosure Schedule, no licenses, sublicenses, covenants or agreements
have been granted or entered into by Seller in respect of any of such trade
names, trademarks, servicemarks, copyrights or patents or any applications
therefor.

(b)          There are no patents, trademarks, trade names, servicemarks or
copyrights necessary for the conduct of the Business as presently operated,
except those included in the Purchased Assets.

(c)          There is not now and has not been during the past three (3) years
any infringement, misuse or misappropriation by Seller of any patent, trademark,
trade name, servicemark, copyright or trade secret and which is owned or
licensed by any third party, and there is not now any existing or, to Seller's
Knowledge, threatened claim against Seller of infringement, misuse or
misappropriation of any patent, trademark, trade name, servicemark, copyright or
trade secret.

(d)          There is no pending or threatened claim by Seller against others
for infringement, misuse or misappropriation of any patent, trademark, trade
name, servicemark, copyright or trade secret owned or licensed by Seller and
which is utilized or required in the conduct of the Business.

(e)          No stockholder, officer, director or Affiliate of Seller owns,
directly or indirectly, in whole or in part, any invention, patent, proprietary
right, trademark, servicemark,

 

- 25 -

 



 

trade name, brand name or copyright or application therefor (i) which Seller is
presently using in the conduct of the Business; (ii) the use of which is
necessary for the Business; or (iii) which pertains to the Business.

7.12       Contracts. (a) Section 7.12 of the Disclosure Schedule contains a
true and complete list and description of all personal property leases,
Leasehold Interests, and all other Contracts, to which Seller is a party and
relating to the Purchased Assets or operation of the Business, except (i)
purchase and sale commitments entered into in the Ordinary Course and involving
payments to or by Seller of $50,000 or less, (ii) Contracts which may be
terminated by Seller on thirty (30) days or less written notice without penalty
to Seller; or (iii) Contracts which have a term of one (1) year or less and
involve payment by or to Seller of $50,000 or less.

(b)          All Leasehold Interests or other Contracts to be transferred,
assigned or conveyed to Purchaser under this Agreement are valid, binding and
enforceable against Seller and, to Seller's Knowledge, the other parties thereto
in accordance with their terms.

(c)          Neither Seller nor, to Seller's Knowledge, any other Person is in
breach of, or default under, any Leasehold Interests or other Contract to be
conveyed to Purchaser under this Agreement, and no event or action has occurred,
is pending, or, to Seller's Knowledge, is threatened, which, after the giving of
notice, or the lapse of time, or otherwise, could constitute or result in a
breach by Seller, or to Seller's Knowledge, any other Person, or a default by
Seller, or, to Seller's Knowledge, any other Person, under any Leasehold
Interests or other Contract to be conveyed to Purchaser under this Agreement.

7.13       Financial Statements and Related Matters. (a) The Financial
Statements were prepared in accordance with GAAP consistently applied and
present fairly the financial position and results of operations of Seller at the
dates and for the periods indicated therein.

(b)          Seller maintains and complies in all material respects with a
system of accounting controls sufficient to provide reasonable assurances that:
(i) its business is operated in accordance with management's general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of Seller's financial statements in conformity with GAAP, and to maintain
accountability for items therein; (iii) access to properties and assets is
permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for items is compared with
the actual levels at regular intervals and appropriate actions are taken with
respect to any differences.

(c)          On the Most Recent Audited Balance Sheet Date, Seller had no
Liability of the type which should be reflected in balance sheets (including the
notes thereto) prepared in accordance with GAAP, which was not fully disclosed,
reflected or reserved against in the Most Recent Audited Balance Sheet; and,
except for Liabilities which have been incurred since the Most Recent Audited
Balance Sheet Date in the Ordinary Course, since the Most Recent Audited Balance
Sheet Date, Seller has not incurred any Liability.

(d)          All of the Accounts Receivable which are reflected in the Most
Recent Audited Balance Sheet were acquired by Seller in the Ordinary Course; and
all of the Accounts Receivable which have been or will be acquired by Seller
since the Most Recent Audited

 

- 26 -

 



 

Balance Sheet Date were or will be acquired in the Ordinary Course. Each of the
Accounts Receivables arose from bona fide sales of goods or services in the
Ordinary Course to Persons that are not Affiliates of Seller.

(e)          As of the date hereof, Seller has no Indebtedness except as
described in Section 7.13(e) of the Disclosure Schedule; and, as of the Closing,
Seller will have no Indebtedness (other than the letters of credit identified in
Section 7.13(e) of the Disclosure Schedule).

7.14       Changes Since the Most Recent Audited Balance Sheet Date. Since the
Most Recent Audited Balance Sheet Date, except as set forth in Section 7.14 of
the Disclosure Schedule:

(a)          The Business has been conducted and carried on only in the Ordinary
Course;

(b)          Except for tractors, trailers, inventory and supplies purchased,
sold or otherwise disposed of in the Ordinary Course, Seller has not purchased,
sold, leased, mortgaged, pledged or otherwise acquired or disposed of any
properties or assets of or for the Business in an aggregate amount exceeding
$50,000;

(c)          Seller has not sustained or incurred any loss or damage (whether or
not insured against) to its properties or assets on account of fire, flood,
accident or other calamity which has interfered with or affected in any material
respect, or may interfere with or affect in any material respect, the operation
of the Business;

(d)          Seller has not made, or become committed to make, any payment,
contribution or award under or into any bonus, pension, profit sharing, deferred
compensation or similar plan, program or trust covering any employee of the
Business, except as disclosed in Section 7.18 of the Disclosure Schedule;

(e)          There has been no Material Adverse Change and, to Seller's
Knowledge, no state of facts exists which may reasonably be expected to give
rise to any Material Adverse Change;

(f)           Seller has not made any loans, advances or capital contributions
to, or investments in, any other Person other than in the Ordinary Course;

(g)          Seller has not changed any accounting systems, policies, principles
or practices (including any change in depreciation or amortization policies or
rates) used with respect to the Business; or

(h)          Seller has not agreed to do any of the items set forth in Sections
7.14(b), (d), (e), (f) or (g).

7.15       Insurance. Section 7.15 of the Disclosure Schedule sets forth and
describes all policies of insurance which are maintained by Seller and which
relate to the Business; and all of such policies of insurance are in good
standing, valid and subsisting, and in

 

- 27 -

 



 

full force and effect in accordance with their terms. Such insurance policies
are adequate and customary for the conduct of the Business. Seller has not been
refused any insurance with respect to the Purchased Assets or Business, and its
coverage has not been limited by any insurance carrier to which it has applied
for any such insurance or with which it has carried.

7.16       Licenses and Permits. Section 7.16 of the Disclosure Schedule sets
forth a complete and correct list of all licenses, franchises, permits, fuel
permits, operating authorities, state operating licenses or registrations and
other interstate or intrastate regulatory licenses and other governmental
authorizations held by Seller relating to the Business (collectively,
"Permits"). The Permits are valid and in effect and Seller has not received any
notice that any Governmental Authority intends to cancel, terminate or not renew
any of the same. Seller holds all permits necessary for the conduct of the
Business as heretofore conducted. Section 7.16 of the Disclosure Schedule sets
forth a list of the certificates of authority that Seller holds from the Surface
Transportation Board to operate as a motor carrier of general commodities and
the certificates of authority that Seller holds in certain states to operate as
an intrastate motor carrier of general commodities. No certificate of authority
issued to it to operate as a motor carrier is subject to pending or, to Seller's
Knowledge, threatened action on the part of any Governmental Authority for
revocation, restriction or encumbrance. Neither the U.S. Department of
Transportation nor any state regulatory agency has issued Seller a safety rating
of "unsatisfactory."

7.17       Environmental Matters. (a) No Hazardous Materials have been used,
transported, manufactured, processed, stored, treated or disposed, in, beneath
or on the Property except as necessary to the conduct of the Business and in
compliance with Environmental Laws. Section 7.17 of the Disclosure Schedule
lists the customers for which Seller transports Hazardous Materials.

(b)          Seller has not transported, used, generated, treated, stored or
disposed of Hazardous Materials on, into or beneath the surface of any of the
Properties, except in compliance with applicable Environmental Laws. There has
not occurred, nor is there presently occurring, a Release or threatened Release
of any Hazardous Material on, into, from or beneath the surface of any of the
Properties, and no part of the Properties or, to Seller's Knowledge, no part of
any parcels adjacent to the Properties, including the ground water located
thereon, is presently contaminated by Hazardous Materials.

(c)          Seller has not treated, transported or disposed, nor has it allowed
or arranged for any third parties to treat, transport, or dispose, any Hazardous
Materials or other waste, (i) to or at a site which, was not lawfully permitted
to receive such Hazardous Material or other waste for such purpose, (ii) to or
at a site which has been placed on the National Priorities List or its state
equivalent, or (iii) to or at a site which the United States Environmental
Protection Agency or the relevant state agency has proposed or is proposing to
place on the National Priorities List or its state equivalent, or (iv) in a
manner which gives rise to liability under any Environmental Laws. Seller has
not received notice, and, to Seller's Knowledge, there are no facts which could
give rise to any notice, that Seller is, or may be, a potentially responsible
party for a federal or state environmental cleanup site arising from or relating
to the Business or the Purchased Assets or for corrective action arising from or
relating to the Business or the Purchased Assets under any Environmental Law.
Seller has not (A) received any written

 

- 28 -

 



 

or oral request for information in connection with any federal or state
environmental cleanup site arising from or relating to the Business or Purchased
Assets or (B) undertaken (or been requested to undertake) any response or
remedial actions or cleanup action of any kind arising from or relating to the
Business or the Purchased Assets at the request of any Governmental Authority,
or at the request of any other Person.

(d)          Except as identified in Section 7.17 of the Disclosure Schedule, to
Seller's Knowledge, there are no underground storage tanks, aboveground storage
tanks, asbestos containing materials, or PCB containing capacitors, transformers
or other equipment on any of the Properties. There has been no Release from any
underground or aboveground storage tank or any PCB containing transformer,
capacitor or equipment, other than in compliance with applicable Laws. None of
the underground or aboveground storage tanks or the PCB containing capacitors,
transformers or equipment identified in Section 7.17 of the Disclosure Schedule
has within the last three (3) years been, and none now need to be, repaired or
replaced.

(e)          Section 7.17 of the Disclosure Schedule identifies and Seller has
provided to Purchaser copies of (i) all environmental audits, assessments, or
occupational health studies in the possession of Seller with respect to the
Business or the Purchased Assets within the past three (3) years, (ii) the
results of any groundwater, soil, air or asbestos monitoring undertaken with
respect to any of the Properties, (iii) all citations issued with respect to the
Business or the Purchased Assets within the past three years under the
Occupational Safety and Health Act (29 U.S.C. Sections 651 et seq.) and (iv) all
claims, liabilities, litigation, notices of violation, administrative
proceedings, whether pending or threatened, or Orders issued with respect to the
Business within the past three years under applicable Environmental Laws.

(f)           Seller does not (i) have pending or on file any application to
treat, incinerate or dispose of PCBs or holds any permit, license or right to
incinerate PCBs, (ii) engage (and it has not engaged) in the land filling of
Hazardous Materials except in compliance with applicable Environmental Laws or
(iii) engage (and it has not engaged) in any road oiling activities nor have
they applied or used oil or Hazardous Materials for dust control or paving
purposes.

(g)          Seller has been and is in compliance with all applicable
Environmental Laws, including obtaining and maintaining in effect all permits,
licenses or other authorizations required by applicable Environmental Laws, and
Seller has been and is currently in compliance with all such permits, licenses
and authorizations.

7.18       Employee Benefit Plans. (a) Except as set forth in Section 7.18 of
the Disclosure Schedule, Seller does not maintain, sponsor, contribute to or
have any liability or contingent liability with respect to:

(i)           any "employee welfare benefit plan" or "employee pension benefit
plan" as those terms are respectively defined in sections 3(1) and 3(2) of
ERISA, or a "multiemployer plan" (as defined in section 3(37) of ERISA);

(ii)          any retirement or deferred compensation plan, incentive
compensation plan, stock plan, unemployment compensation plan, vacation pay,
severance pay, bonus

 

- 29 -

 



 

or benefit arrangement, insurance or hospitalization program or any other fringe
benefit arrangements for any current or former employee, director, consultant or
agent, whether pursuant to contract, arrangement, custom or informal
understanding, which does not constitute an "employee benefit plan" (as defined
in section 3(3) of ERISA); or

 

(iii)

any employment agreement.

(b)          A true and complete copy of each of the plans, arrangements and
agreements set forth in Section 7.18 of the Disclosure Schedule (collectively,
the "Benefit Plans"), and all contracts or agreements relating thereto, or to
the funding thereof, including all trust agreements, insurance contracts,
administration contracts, investment management agreements, subscription and
participation agreements, and recordkeeping agreements, each as in effect on the
date hereof, has been provided to Purchaser. In the case of any Benefit Plan
which is not in written form, Purchaser has been provided with a true and
complete description of such Benefit Plan as in effect on the date hereof. A
true and complete copy of the three most recent annual reports, and the most
recent summary plan description and IRS determination letter with respect to
each such Benefit Plan, to the extent applicable, and a current schedule of
assets (and the fair market value thereof assuming liquidation of any asset
which is not readily tradeable) held with respect to any funded Benefit Plan has
been provided to Purchaser.

 

(c)

As to all Benefit Plans:

(i)           All Benefit Plans comply and have been administered in form and in
operation with all requirements of Law applicable thereto, and there has been no
notice issued by any Governmental Authority questioning or challenging such
compliance.

(ii)          All Benefit Plans that are employee pension benefit plans (as
defined in section 3(2) of ERISA) comply in form and in operation with all
applicable requirements of sections 401(a) and 501(a) of the Code; each such
Benefit Plan has a current determination letter issued with respect thereto by
the IRS; and no event has occurred which will or could give rise to
disqualification of any such Benefit Plan under such sections or to a tax under
section 511 of the Code.

(iii)         None of the assets of any Benefit Plan is invested in employer
securities or employer real property.

(iv)         Each of the Benefit Plans complies with the requirements of section
409A of the Code.

(v)          All contributions and premiums required by law or the terms of a
Benefit Plan to be paid prior to the Closing have been or will be timely made or
paid in full prior to the Closing.

(vi)         There has been no act or omission which has given rise to or may
give rise to fines, penalties, taxes, or related charges under sections 502(c),
502(i), 502(l) or 4071 of ERISA or Chapters 43, 47, or 68 of the Code for which
Seller or any ERISA Affiliate of Seller may be liable. No action has been taken
to correct any defects with respect to

 

- 30 -

 



 

any Benefit Plan under any IRS correction procedure and to Seller's Knowledge no
such action is required.

(vii)       None of the payments contemplated by the Benefit Plans would in the
aggregate, constitute excess parachute payments as defined in Section 280G of
the Code (without regard to subsection (b)(4) thereof). Neither the execution of
this document nor the consummation of the transactions contemplated by this
Agreement will, either alone or in combination with another event result in (A)
any payment of severance or other compensation to any current or former employee
of Seller or (B) result in the acceleration of the time of payment or vesting of
any compensation or benefit.

(viii)      There are no actions, suits or claims (other than routine claims for
benefits) pending or, to Seller's Knowledge, threatened involving such Benefit
Plans or the assets thereof, and, to Seller's Knowledge, no facts exist which
could give rise to any such actions, suits or claims (other than routine claims
or benefits).

(ix)         No Benefit Plan is subject to Title IV of ERISA of the funding
requirements of Section 412 of the Code; and no benefit plan is a multi-employer
plan as described in Section 3(37) of ERISA.

(x)          Each Benefit Plan which constitutes a "group health plan" (as
defined in section 607(1) of ERISA or section 4980B(g)(2) of the Code), has been
operated in compliance with applicable Law.

(xi)         Neither Seller nor any ERISA Affiliate of Seller has liability or
contingent liability under any Benefit Plan or otherwise for providing
post-retirement medical or life insurance benefits, other than statutory
liability for providing group health plan continuation coverage under Part 6 of
Title 1 of ERISA and section 4980B (or any predecessor section thereto) of the
Code.

(xii)       There has been no act or omission that would impair the right or
ability of Seller or any ERISA Affiliate of Seller unilaterally to amend or
terminate any Benefit Plan.

(d)          Prior to the date hereof, Seller has provided to Purchaser a true
and complete list of all of its employees and their respective salary or wages.

7.19       Taxes. (a) All Federal, state, local and foreign income, corporation
and other Tax Returns have been filed by Seller and all other filings in respect
of Taxes have been made by Seller for all periods through and including the
Closing Date as required by applicable Law. All Taxes shown as due on all such
Tax Returns and other filings have been paid. Each such Tax Return and filing is
true, accurate and complete and Seller does not and will not have any additional
liability for Taxes with respect to any tax return or other filing heretofore
filed or which was required by Law to be filed, other than as reflected as
liabilities on the Financial Statements. There are no Tax Liens (other than
Liens for current Taxes not yet due and payable) upon the properties or assets
of Seller. All Taxes which Seller is required by Law to withhold or collect,
including sales and use taxes, and amounts required to be withheld for Taxes of
employees and other withholding taxes, have been duly withheld or collected and,
to the extent

 

- 31 -

 



 

required, have been paid over to the proper Governmental Authorities or are held
in separate bank accounts for such purpose.

(b)          No portion of the cost of any of the Purchased Assets was financed
directly or indirectly from the proceeds of any tax exempt state or local
government obligation described in Code Section 103(a). None of the Purchased
Assets is tax exempt use property under Code Section 168(h). None of the
Purchased Assets is property that Seller is required to treat as being owned by
any other Person pursuant to the safe harbor lease provision of former Code
Section 168(f)(8). None of the Purchased Assets constitutes stock in a corporate
subsidiary or a joint venture, partnership, limited liability company interest,
or other arrangement or contract which is taxed as a partnership for U.S.
federal income tax purposes.

(c)          Seller is not a foreign person within the meaning of Code Section
1445. Seller has no (and has not previously had any) permanent establishment in
any foreign country and Seller does not engage (and has not previously engaged)
in a trade or business within the meaning of the Code relating to the creation
of a permanent establishment in any foreign country.

(d)          Neither the Code nor any other provision of law requires the
Purchaser to withhold any portion of the Purchase Price.

(e)          The Seller has no obligation for Taxes pursuant to any contract
that Purchaser is assuming as a result of the transactions contemplated by this
Agreement. Seller has not extended any statute of limitations relating to Taxes
for which Purchaser could be liable under this Agreement or pursuant to
applicable law. No taxing authority has made a claim that as a result of
conducting the Business, owning any Purchased Assets, or employing any
Transferred Employee Seller is obligated to pay Taxes in a jurisdiction in which
Seller is not filing tax returns. No audits or other proceedings are ongoing or,
to Seller's Knowledge, threatened with respect to any Taxes relating to the
Business, the Purchased Assets, or the Transferred Employees for which Purchaser
could have liability under this Agreement or under applicable laws. There are no
unpaid or proposed assessments for Taxes with respect to any of the Purchased
Assets.

(f)           Seller is not party to any contract, plan, or other arrangement
with any Transferred Employee or other person that is being assumed Purchaser
which could (either alone or aggregated with other payments) give rise to a
payment (or another benefit) that is not deductible under Code section 280G or
subject to the excise Tax under Code section 4999. All deferred compensation
arrangements being assumed by Purchaser comply with the requirements of Code
section 409A.

7.20

Suppliers; Customers.

(a)          Suppliers. Section 7.20(a) of the Disclosure Schedule sets forth
the ten (10) largest suppliers of Seller (based on dollar amounts paid by Seller
for products or services supplied to Seller) for the year ended January 1, 2005
and the current year period ended December 19, 2005 (the "Material Suppliers")
and the amounts paid by Seller to such Material Suppliers during such periods.
Except as set forth in Section 7.20(a) of the Disclosure Schedule,

 

- 32 -

 



 

(i) all Material Suppliers continue to be suppliers of Seller; (ii) Seller has
not received any notice, nor is Seller otherwise aware, that any Material
Supplier will reduce materially its business with Seller from the levels
achieved during the year ended December 31, 2004 or the current year period
ended December 19, 2005; (iii) since the Most Recent Audited Balance Sheet Date,
no Material Supplier has terminated its relationship with Seller or, to Seller's
Knowledge, threatened to do so; (iv) since the Most Recent Audited Balance Sheet
Date, no Material Supplier has modified or, to Seller's Knowledge, indicated
that it intends to modify its relationship with Seller in a manner which is less
favorable in any material respect to Seller or has agreed not to or, to Seller's
Knowledge, indicated it will not agree to do business on such terms and
conditions at least as favorable as the terms and conditions provided to Seller
on the Most Recent Audited Balance Sheet Date; and (v) Seller is not involved in
any material claim, dispute or controversy with any Material Supplier. No
Material Supplier has threatened to take any of the actions described in this
Section 7.20(a) as a result of the transactions contemplated by this Agreement.
To Seller's Knowledge, since the Most Recent Audited Balance Sheet Date, there
has been no other adverse change in the relationship between Seller and any
Material Supplier.

(b)          Customers. Section 7.20(b) of the Disclosure Schedule sets forth
the twenty (20) largest customers of Seller (based on dollar amounts of services
purchased from Seller) for the year ended January 1, 2005 and the current year
period ended November 21, 2005 (the "Material Customers") and the amounts for
which Seller invoiced such Material Customers during such periods. Except as set
forth in Section 7.20(b) of the Disclosure Schedule, (i) all Material Customers
continue to be customers of Seller, (ii) Seller has not received any notice, nor
is Seller otherwise aware, that any Material Customer will reduce materially its
business with Seller from the levels achieved during the year ended January 1,
2005 or the current year period ended November 21, 2005; (iii) since the Most
Recent Audited Balance Sheet Date, no Material Customer has terminated its
relationship with Seller or, to Seller's Knowledge, threatened to do so; (iv)
since the Most Recent Audited Balance Sheet Date, no Material Customer has
modified or, to Seller's Knowledge, indicated that it intends to modify its
relationship with Seller in a manner which is less favorable in any material
respect to Seller or has agreed not to or, to Seller's Knowledge, indicated it
will not agree to do business on such terms and conditions at least as favorable
as the terms and conditions provided to Seller on the Most Recent Audited
Balance Sheet Date; and (v) Seller is not involved in any material claim,
dispute or controversy with any Material Customer. No Material Customer has
threatened to take any of the actions described in this Section 7.20(b) as a
result of the transactions contemplated by this Agreement. To Seller's
Knowledge, since the Most Recent Audited Balance Sheet Date, there has been no
other adverse change in the relationship between Seller and any Material
Customer.

7.21       Full Disclosure. No representation or warranty of Seller contained in
this Agreement or the Disclosure Schedule contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements made, in the context in which made, not
materially false or misleading.

ARTICLE VIII

Representations and Warranties of Purchaser

Purchaser represents and warrants to Seller (which representations and
warranties shall survive the Closing regardless of what examinations,
inspections, and other investigations

 

- 33 -

 



 

Seller has heretofore made, or may hereafter make, with respect to such
representations and warranties) as follows:

8.1          Due Incorporation. Purchaser is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.

8.2          Authority. Purchaser has the corporate right and power to enter
into, and perform its obligations under this Agreement and each other agreement
delivered in connection herewith to which it is a party, and has taken all
requisite corporate action to authorize the execution, delivery and performance
of this Agreement and such other agreements and the consummation of the purchase
of the Purchased Assets and other transactions contemplated by this Agreement;
and this Agreement has been duly executed and delivered by Purchaser and each is
binding upon, and enforceable against, Purchaser in accordance with its terms;
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors' rights generally and by general principles of equity (whether applied
in a proceeding at law or in equity.)

8.3          No Violations. Neither the execution, delivery or performance of
this Agreement by Purchaser, nor the consummation of the purchase of the
Purchased Assets or any other transaction contemplated by this Agreement, does
or will, after the giving of notice, or the lapse of time, or otherwise conflict
with, result in a breach of, or constitute a default under, the certificate of
incorporation or by-laws of Purchaser, or any Law or Order, or any Contract or
plan to which Purchaser is a party.

8.4          Brokers. Neither this Agreement nor the purchase of the Purchased
Assets or any other transaction contemplated by this Agreement was induced or
procured through any Person acting on behalf of, or representing, Purchaser or
any of its Affiliates as broker, finder, investment banker, financial advisor or
in any similar capacity.

ARTICLE IX

Conditions to Closing Applicable to Purchaser

The obligations of Purchaser hereunder (including the obligation of Purchaser to
close the transactions herein contemplated) are subject to the following
conditions precedent:

9.1          No Termination. Neither Purchaser nor Seller shall have terminated
this Agreement pursuant to Section 11.1.

9.2          Bring-Down of Seller Warranties and Covenants. The warranties and
representations made by Seller herein to Purchaser shall be true and correct in
all material respects on and as of the Closing Date with the same effect as if
such warranties and representations had been made on and as of the Closing Date
and Seller shall have performed and complied with all agreements, covenants and
conditions on its part required to be performed or complied with on or prior to
the Closing Date; and at the Closing, Purchaser shall have received a
certificate executed by the President of Seller to the foregoing effect.

9.3          No Material Adverse Change. Since the Interim Balance Sheet Date,
there shall has been no Material Adverse Change .

 

- 34 -

 



 

 

9.4          Pending Actions. No investigation, action, suit or proceeding by
any Governmental Authority and no action, suit or proceeding by any other
Person, shall be pending on the Closing Date which challenges, or might result
in a challenge to, this Agreement or any transactions contemplated hereby, or
which claims, or might give rise to a claim for, damages against Purchaser in a
material amount as a result of the consummation of this Agreement.

9.5          Required Contract Consents. Purchaser shall have received evidence
reasonably satisfactory to it of the receipt of the required consents listed in
Schedule 9.5.

9.6          Required Governmental Approvals. Purchaser shall have received
evidence reasonably satisfactory to it of the receipt of all consents, approvals
or authorizations of any Governmental Authority required on the part of Seller
in connection with the performance by Seller of its obligations under this
Agreement and the consummation of the transactions contemplated hereby,
including any consents, approvals or authorizations described in the Disclosure
Schedule, and Seller shall have complied with any applicable provisions of Law
requiring any notification, declaration, filing, registration and/or
qualification with any Governmental Authority in connection with such
performance and consummation.

9.7          Required Permits. Purchaser shall have obtained those material
permits, licenses, qualifications, registrations, authorizations and other
approvals of Governmental Authorities necessary for Purchaser to operate the
business in substantially the same manner as operated by Seller prior to the
Closing.

9.8          Environmental Assessment Report. Purchaser shall have received an
environmental Phase I report with respect to each of the Facilities and
Purchaser shall be reasonably satisfied with the findings, recommendations and
conclusions set forth in each such environmental site assessment report.

9.9          Estimated Net Working Capital. Purchaser shall be reasonably
satisfied that the Estimated Net Working Capital as delivered by Seller pursuant
to Section 2.3(a) is a fair approximation of the expected Final Net Working
Capital.

9.10       Certain Contract Amendments. Purchaser shall have received evidence
that those certain contract amendments described on Schedule 9.10 shall have
been effected, in form and substance reasonably satisfactory to Purchaser.

9.11       All Necessary Documents. All proceedings to be taken in connection
with the consummation of the transactions contemplated by this Agreement and all
documents incident thereto, shall be reasonably satisfactory in form and
substance to Purchaser and Purchaser shall have received copies of such
documents as Purchaser may reasonably request in connection therewith, including
those documents to be delivered pursuant to Section 3.2.

Purchaser shall have the right to waive any of the foregoing conditions
precedent.

 

- 35 -

 



 

 

ARTICLE X

Conditions to Closing Applicable to Seller

The obligations of Seller hereunder (including the obligation of Seller to close
the transactions herein contemplated) are subject to the following conditions
precedent:

10.1       No Termination. Neither Purchaser nor Seller shall have terminated
this Agreement pursuant to Section 11.1.

10.2       Bring-Down of Purchaser Warranties and Covenants. All warranties and
representations made by Purchaser herein to Seller shall be true and correct in
all material respects on and as of the Closing Date with the same effect as if
such warranties and representations had been made on and as of the Closing Date,
and Purchaser shall have performed and complied with all agreements, covenants
and conditions on its part required to be performed or complied with on or prior
to the Closing Date, and at the Closing, Seller shall have received a
certificate executed by the President or any Vice President of Purchaser to the
foregoing effect.

10.3       Pending Actions. No investigation, action, suit or proceeding by any
Governmental Authority, and no action, suit or proceeding by any other Person,
shall be pending on the Closing Date which challenges or might result in a
challenge to this Agreement or any transaction contemplated hereby, or which
claims, or might give rise to a claim for, damages against Seller in a material
amount as a result of the consummation of the transactions contemplated hereby.

10.4       All Necessary Documents. All proceedings to be taken in connection
with the consummation of the transactions contemplated by this Agreement, and
all documents incident thereto, shall be reasonably satisfactory in form and
substance to Seller, and Seller shall have received copies of such documents as
it may reasonably request in connection therewith, including those documents to
be delivered pursuant to Section 3.3.

Seller shall have the right to waive any of the foregoing conditions precedent.

ARTICLE XI

Termination

11.1       Termination. This Agreement may be terminated at any time prior to
the Closing only as follows:

 

(a)

by mutual consent of Purchaser and Seller;

(b)          by Purchaser or by Seller, if at or before the Closing any
condition set forth herein for the benefit of Purchaser or Seller, respectively,
shall not have been timely met or cannot be timely met; provided, the party
seeking to terminate is not in breach of or default under this Agreement;

(c)          by Purchaser if the Closing of the transactions contemplated by
this Agreement shall not have occurred on or before April 30, 2006, or such
later date as may have

 

- 36 -

 



 

been agreed upon in writing by the parties hereto; provided, Purchaser is not in
breach of or default under this Agreement;

(d)          by Seller if the Closing of the transactions contemplated by this
Agreement shall not have occurred on or before April 30, 2006, or such later
date as may have been agreed upon in writing by the parties hereto; provided,
Seller is not in breach of or default under this Agreement; or

(e)          by Purchaser or by Seller if any representation or warranty made
herein for the benefit of Purchaser or Seller, respectively, is untrue in any
material respect, or Seller or Purchaser, respectively, shall have defaulted in
any material respect in the performance of any material obligation under this
Agreement.

If either party terminates this Agreement pursuant to this Article XI, all
rights and obligations of Seller and Purchaser hereunder (except for Purchaser’s
obligations under Section 5.6(c)) shall terminate without any liability of
either party, other than any liability of either party then in breach.

ARTICLE XII

Indemnification

12.1       Indemnification by Seller. Subject to the provisions of this
Article XII, Seller covenants and agrees after the Closing to indemnify, defend
and hold harmless the Purchaser and its Affiliates, and their respective
officers, directors, stockholders, employees and agents (collectively, the
"Purchaser Indemnitees"), from and against any and all Adverse Consequences,
together with interest on cash disbursements in connection therewith at the Past
Due Rate from the date of each such disbursement until paid by Seller, incurred
or suffered by the Purchaser Indemnitees arising or resulting from, directly or
indirectly, any of the following:

(a)          any inaccuracy in or breach of, or, with respect to a third-party
claim, any alleged breach or inaccuracy of, any representation or warranty of
Seller set forth in this Agreement (or the Disclosure Schedule) or in any
document or certificate delivered by Seller in connection with this Agreement;

 

(b)

any breach of any covenant or agreement of Seller set forth herein;

 

(c)

any Retained Liabilities; or

 

 

(d)

any Retained Assets.

 

12.2       Indemnification by Purchaser. Subject to the provisions of this
Article XII, Purchaser covenants and agrees after the Closing to indemnify,
defend and hold harmless Seller and Stockholder (together, the "Seller
Indemnitees") from and against any and all Adverse Consequences, together with
interest on cash disbursements in connection therewith at the Past Due Rate from
the date of each such disbursement until paid by the Seller Indemnitees,
incurred or suffered by Seller arising or resulting from, directly or
indirectly, any of the following:

 

- 37 -

 



 

 

(a)          any inaccuracy in or breach of, or, with respect to a third-party
claim, any alleged breach or inaccuracy of, any representation or warranty of
Purchaser set forth in this Agreement or in any document or certificate
delivered by Purchaser in connection with this Agreement;

 

(b)

any breach of any covenant or agreement of Purchaser set forth herein; or

 

(c)

any Assumed Liability.

 



12.3

Claim Procedure/Notice of Claim.

 

(a)          A party entitled, or seeking to assert rights, to indemnification
under this Article XII (an "Indemnified Party") shall give written notification
(a "Claim Notice") to the party from whom indemnification is sought (an
"Indemnifying Party") which contains (i) a description and the amount (the
"Claimed Amount"), if then known, of any Adverse Consequences incurred or
reasonably expected to be incurred by the Indemnified Party and (ii) a statement
that the Indemnified Party is entitled to indemnification under this Article XII
for such Adverse Consequences and a reasonable explanation of the basis
therefor.

(b)          Within twenty (20) days after delivery of a Claim Notice, the
Indemnifying Party shall deliver to the Indemnified Party a written response
(the "Response") in which the Indemnifying Party shall either: (i) agree that
the Indemnified Party is entitled to receive all of the Claimed Amount or (ii)
dispute that the Indemnified Party is entitled to receive any or all of the
Claimed Amount and the basis for such dispute (in such an event, the Response
shall be referred to as an "Objection Notice"). If no Response is delivered by
the Indemnifying Party to the Indemnified Party within such 20-day period, the
Indemnifying Party shall be deemed to have agreed that an amount equal to the
entire Claimed Amount shall be payable to the Indemnified Party and such Claimed
Amount shall be promptly paid to Purchaser or Seller, as applicable.

(c)          In the event that the parties are unable to agree on whether
Adverse Consequences exist or on the amount of such Adverse Consequences within
the 20-day period after delivery of a Claim Notice, either Purchaser or Seller
may (but are not required to do so) petition or file an action in a court of
competent jurisdiction for resolution of such dispute.

(d)          In the event that the Indemnified Party is entitled, or is seeking
to assert rights, to indemnification under this Article XII relating to a
third-party claim, the Indemnified Party shall give written notification to the
Indemnifying Party of the commencement of any suit or other legal proceeding
relating to such third-party claim. Such notification shall be given within
twenty (20) days after receipt by the Indemnified Party of notice of such suit
or proceeding, shall be accompanied by reasonable supporting documentation
submitted by such third party (to the extent then in the possession of the
Indemnified Party) and shall describe in reasonable detail (to the extent known
by the Indemnified Party) the facts constituting the basis for such suit or
proceeding and the amount of the claimed Adverse Consequences, if then known;
provided, however, that no delay or deficiency on the part of the Indemnified
Party in so notifying the Indemnifying Party shall relieve the Indemnifying
Party of any liability or obligation hereunder except to the extent of any
liability caused by or arising out of such failure.

 

- 38 -

 



 

Within twenty (20) days after delivery of such notification, the Indemnifying
Party may, upon written notice thereof to the Indemnified Party, assume control
of the defense of such suit or proceeding with counsel reasonably satisfactory
to the Indemnified Party; provided, however, that (i) the Indemnifying Party may
only assume control of such defense if it acknowledges in writing to the
Indemnified Party that any Adverse Consequences that may be assessed against the
Indemnified Party in connection with such suit or proceeding constitute Adverse
Consequences for which the Indemnified Party shall be indemnified pursuant to
this Article XII, and (ii) the Indemnifying Party may not assume control of the
defense of a suit or proceeding (A) involving criminal liability, (B) in which
any relief other than monetary damages is sought against the Indemnified Party,
or (C) in which increased statutory, enhanced or treble damages are sought based
on willful misconduct. In addition, notwithstanding anything to the contrary in
the foregoing, in the event that an Indemnified Party in good faith determines
that the conduct of the defense of any claim, suit or proceeding or any proposed
settlement of any such claim, suit or proceeding by the Indemnifying Party might
be expected to adversely affect the Indemnified Party's Tax liability or the
ability of the Indemnified Party to conduct its business (including,
relationships with Governmental Authorities, customers, suppliers or other
Persons with whom the Indemnified Party conducts business), the Indemnified
Party shall have the right at all times to take over and assume control over the
defense, settlement or negotiations relating to any such claim, suit or
proceeding at the sole cost of the Indemnifying Party. If the Indemnifying Party
does not so assume control of such defense, the Indemnified Party shall control
such defense at the Indemnifying Party's expense. The party not controlling such
defense (the "Non-controlling Party") may participate therein at its own
expense; provided, however, that if the Indemnifying Party assumes control of
such defense and the Indemnified Party reasonably concludes that the
Indemnifying Party and the Indemnified Party have conflicting interests or
different defenses available with respect to such suit or proceeding, the
reasonable fees and expenses of counsel to the Indemnified Party shall be
considered "Adverse Consequences" for purposes of this Agreement. The party
controlling such defense (the "Controlling Party") shall keep the
Non-controlling Party reasonably advised of the status of such suit or
proceeding and the defense thereof and shall consider in good faith
recommendations made by the Non-controlling Party with respect thereto. The
Non-controlling Party shall furnish the Controlling Party with such information
as it may have with respect to such suit or proceeding (including copies of any
summons, complaint or other pleading which may have been served on such party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and shall otherwise cooperate with and assist the
Controlling Party in the defense of such suit or proceeding. The Indemnifying
Party shall not agree to any settlement of, or the entry of any judgment arising
from, any such suit or proceeding without the prior written consent of the
Indemnified Party, which shall not be unreasonably withheld or delayed. The
Indemnified Party shall not agree to any settlement of, or the entry of any
judgment arising from, any such suit or proceeding without the prior written
consent of the Indemnifying Party, which shall not be unreasonably withheld or
delayed.

12.4       Survival of Representations, Warranties and Covenants; Determination
of Adverse Consequences.

(a)          Except as set forth in Section 12.4(b), the representations and
warranties of Seller and Purchaser contained in this Agreement and the
certificates delivered pursuant to this Agreement shall survive until the date
on which Purchaser is required to make the Earnout

 

- 39 -

 



 

 

Payment, as applicable, required for the 2007 Earnout Period, at which time such
representations and warranties and any right to make an indemnification claim
based thereon will terminate.

(b)          The representations and warranties of Seller contained in Section
7.10 (Litigation and Compliance with Laws), Section 7.16 (Licenses and Permits),
Section 7.17 (Environmental Matters), Section 7.18 (Employee Benefit Plans) and
Section 7.19 (Taxes) (the "Tax Representations"), shall survive until the
expiration of the applicable statute of limitations plus thirty (30) days, at
which time such representations and warranties and any right to make an
indemnification claim based thereon shall terminate. The representations and
warranties of Seller contained in Section 7.2 (Authority), Section 7.4 (Brokers)
and Section 7.7 (Title to Purchased Assets) (collectively, the "Unlimited
Representations") shall survive indefinitely.

(c)          Notwithstanding anything to the contrary in this Agreement, if an
Indemnified Party delivers to an Indemnifying Party, before expiration of a
representation or warranty, either a Claim Notice based upon a breach of such
representation or warranty, or a notice that, as a result of a suit or other
legal proceeding instituted by or claim made by a third party, the Indemnified
Party reasonably expects to incur Adverse Consequences, then the applicable
representation or warranty shall survive until, but only for purposes of, the
resolution of the matter covered by such notice.

(d)          The representations and warranties of Seller shall not be affected
or deemed waived by reason of any investigation made by or on behalf of
Purchaser.

(e)          All covenants and agreements contained in this Agreement and the
documents and certificates delivered pursuant to this Agreement shall survive
the Closing Date in accordance with their terms.

(f)           If a Purchaser Indemnitee's indemnification claim is based on both
a breach of a Seller representation and warranty and either a Liability of
Seller that is not an Assumed Liability or another matter not subject to the
limitations set forth in Section 12.4 or 12.5, such limitations shall not apply
or restrict Purchaser Indemnitee's right to indemnification.

(g)          Purchaser shall have the right in its sole discretion with respect
to any particular indemnification claim to exercise its set-off rights under
Section 12.6 or to exercise any and all other remedies in connection with such
claim, including specific performance and injunctive or equitable relief.

12.5

Limitations on Indemnification Obligations.

(a)          Seller shall have no obligation to indemnify the Purchaser
Indemnitees with respect to Adverse Consequences arising under Section 12.1(a)
(other than the Unlimited Representations and the Tax Representations) until the
aggregate amount of all Adverse Consequences thereunder exceeds One Hundred
Thousand Dollars ($100,000), in which event the Sellers shall be obligated to
indemnify the Purchaser Indemnitees only for the amount of Adverse Consequences
in excess of such threshold.

(b)          The Sellers shall have no obligation to indemnify the Purchaser
Indemnitees with respect to Adverse Consequences arising under Section 12.1(a)
(other than the

 

- 40 -

 



 

Unlimited Representations and the Tax Representations) in excess of Ten Million
Dollars ($10,000,000) (the "Cap").

(c)          The amount of any Adverse Consequences incurred by the Purchaser
will be reduced by the net amount Purchaser actually recovers from any insurer
or other party liable for such Adverse Consequences, provided, that nothing in
the foregoing shall require Purchaser to take any action whatsoever to attempt
to notify, file a claim with or collect any amount from, any insurer or other
party.

(d)          Notwithstanding anything to the contrary in this Agreement,
Purchaser Indemnitees' rights to indemnification with respect to Adverse
Consequences arising under Section 12.1(b), (c) or (d), the Unlimited
Representations or the Tax Representations, or based upon fraud, willful
misconduct or intentional misrepresentation, shall not be subject to the
limitations set forth in Sections 12.5(a) and 12.5(b).

(e)          Any indemnity payments made pursuant to this Article XII shall be
treated for all income tax purposes by the parties hereto as an adjustment to
the Purchase Price.

12.6       Right of Set-Off. If Seller is obligated to indemnify Purchaser or
any other Purchaser Indemnitee for any indemnification claim in accordance with
Article XII, Purchaser may set-off the amount of such claim against any amounts
payable by Purchaser to Seller under this Agreement, including the Earnout
Payments and Catch-Up Payment, as the same becomes due. If Purchaser intends to
set-off any amount hereunder, Purchaser shall provide not less than twenty (20)
days' prior written notice to Seller of its intention to do so, together with a
reasonably detailed explanation of the basis therefor (a "Set-Off Notice"). If,
within ten (10) days of its receipt of a Set-Off Notice, Seller provides
Purchaser with written notice of Seller's dispute with Purchaser's right to make
such set-off, Purchaser and Seller shall meet in good faith within five (5) days
to attempt to resolve their dispute. If such dispute remains unresolved despite
Purchaser’s good faith attempt to meet with Seller and resolve such dispute,
Purchaser may withhold the amount contemplated by the Set-Off Notice until the
matter is resolved. If it is finally determined that Purchaser's claim is valid,
then Purchaser may effect the set-off contemplated by the Set-Off Notice.

ARTICLE XIII

Confidentiality

13.1       Confidentiality of Materials. The parties hereto agree with respect
to all technical, commercial and other information that is furnished or
disclosed by the other party, including information regarding such party's (and
its subsidiaries' and Affiliates') organization, personnel, business activities,
customers, policies, assets, finances, costs, sales, revenues, technology,
rights, obligations, liabilities and strategies ("Information"), that, unless
and until the transaction contemplated by this Agreement shall have been
consummated, (a) such Information is confidential and/or proprietary to the
furnishing/disclosing party and entitled to and shall receive treatment as such
by the receiving party; (b) the receiving party will hold in confidence and not
disclose nor use (except in respect of the transactions contemplated by this
Agreement) any such Information, treating such Information with the same degree
of care and confidentiality as it accords its own confidential and proprietary
Information; provided, however, that the

 

- 41 -

 



 

receiving party shall not have any restrictive obligation with respect to any
Information which (i) is contained in a printed publication available to the
general public, (ii) is or becomes publicly known through no wrongful act or
omission of the receiving party, or (iii) is known by the receiving party
without any proprietary restrictions by the furnishing/disclosing party at the
time of receipt of such Information; and (c) all such Information furnished to
either party by the other, unless otherwise specified in writing, shall remain
the property of the furnishing/disclosing party and, in the event this Agreement
is terminated, shall be returned to it, together with any and all copies made
thereof, upon request for such return by it (except for documents submitted to a
Governmental Authority with the consent of the furnishing/disclosing party or
upon subpoena and which cannot be retrieved with reasonable effort) and in the
case of (i) oral information furnished to any party by the other which shall
have been reduced to writing by the receiving party and (ii) all internal
documents of any party describing, analyzing or otherwise containing Information
furnished by the other party, all such writings and documents shall be
destroyed, upon request, in the event this Agreement is terminated, and each
party shall confirm in writing to the other compliance with any such request.

13.2       Remedy. Each party hereto acknowledges that the remedy at law for any
breach by either party of its obligations under Section 13.1 is inadequate and
that the other party shall be entitled to equitable remedies, including an
injunction, in the event of breach by the other party.

ARTICLE XIV

Pension and Employee Matters

14.1       Employees to be Hired by Purchaser. (a) Upon Closing, Purchaser shall
offer employment on terms and conditions substantially comparable to their
current terms and conditions of employment (subject to the terms of Section
14.1(b)) to each of the employees employed by the Business at Closing (other
than those employees on long-term disability). All employees of the Business who
accept employment with Purchaser and commence such employment immediately after
the Closing (the "Transferred Employees") shall receive credit for their years
of service with Seller solely for purposes of vesting and eligibility in
determining their employee benefits with Purchaser.

(b)          (i) As soon as administratively feasible after the Closing Date,
Purchaser or its Affiliate shall adopt a 401(k) plan (the "NHCE Plan") for
eligible Transferred Employees who are considered "non-highly compensated
employees" under Section 414(q) of the Code (a "NHCE"). The NHCE Plan shall
provide eligible Transferred Employees with matching contributions in accordance
with the matching contribution formula provided under the Seller's 401(k) plan
(the "Seller Plan") as of the date hereof. Any NHCE Transferred Employee who at
any time after the Closing Date becomes a "highly compensated employee" as
defined in Section 414(q) of the Code (an "HCE") shall not be permitted to
continue to participate in the NHCE Plan for the year in which the participant
changes from a NHCE to an HCE and beyond, but shall be permitted to participate
in another 401(k) plan maintained by Purchaser for its eligible employees (the
"Purchaser 401(k) Plan"). Only Transferred Employees who are NHCEs as of the
Closing and who either (x) participated in the Seller Plan as of the Closing or
(y) would have first satisfied the eligibility requirements of the Seller Plan
after the Closing will be eligible to participate in the NHCE Plan. No
Transferred Employee who is an HCE as of the Closing, or

 

- 42 -

 



 

who becomes an HCE thereafter, shall be permitted to participate in the NHCE
Plan even if such Transferred Employee becomes an NHCE at anytime after the
Closing.

(ii)          Transferred Employees who are HCEs as of the Closing shall be
permitted to participate in the Purchaser 401(k) Plan after the Closing Date for
so long as they remain eligible. In addition, if the HCE Transferred Employees
remain employed by Purchaser, such HCE Transferred Employees shall be paid cash
bonuses by Purchaser for the portion of calendar year 2006 after the Closing and
for calendar year 2007 in an amount for each such year (or portion thereof)
equal to the difference between the matching contribution to which such
individual would have been entitled under the Seller Plan or the Seller's
deferred compensation plan had the individual made elective deferrals to the
maximum extent available to the individual and the matching contributions such
individual would receive under the Purchaser 401(k) Plan had the individual made
the maximum elective deferrals thereunder, regardless of whether such individual
actually elects to make such deferrals to the Purchaser 401(k) Plan. Any NHCE
who becomes an HCE after the Closing Date but prior to the end of calendar year
2007, shall be entitled to such cash bonus or bonuses as described in the
immediately prior sentence for the 2006 and/or 2007 calendar years, as
applicable, during which the Transferred Employee is reclassified as an HCE.

(iii)        In no event shall Purchaser be obligated hereunder to maintain the
NHCE Plan beyond December 31, 2008.

(iv)         For purposes of this Section 14.1(b), the status of a Transferred
Employee as an HCE or NHCE as of the Closing Date shall be determined based on
such person's status as an HCE or NHCE of Seller immediately prior to the
Closing Date.

(c)          Seller shall be solely responsible for any severance claims or any
other claims or causes of action asserted by any employee of the Business not
hired by Purchaser at Closing. In addition, Seller agrees to indemnify, defend
and hold Purchaser harmless from and against any Adverse Consequences Purchaser
suffers resulting from any claim by the Transferred Employees that the
transaction gives rise to a right to receive severance payments.

14.2       Workers' Compensation, Medical Claims and Retirees. (a) Seller shall
remain solely responsible for liability arising from workers' compensation
claims, both medical and disability, or other government-mandated programs which
are based on injuries occurring prior to Closing regardless of when such claims
are filed. Purchaser shall be solely responsible for claims of Transferred
Employees based on injuries occurring after Closing.

(b)          Seller shall remain solely responsible in accordance with its
employee welfare benefit plans for the satisfaction of all claims for medical,
dental, life insurance, health, accident or disability benefits brought by or in
respect of employees of the Business under any of Seller's welfare benefit plans
which claims relate to events or injuries incurred prior to the Closing
regardless of when such claim was filed.

(c)          As of the Closing, with respect to former and retired employees of
the Business who had terminated employment or retired on or prior to the
Closing, Seller shall be

 

- 43 -

 



 

liable for all Liabilities in connection with claims for benefits brought by or
in respect of such former or retired employees of the Business under any of
Seller's welfare benefit plans with respect to medical, dental, life insurance,
health, accident or disability benefits or otherwise.

ARTICLE XV

Certain Other Agreements

15.1       Post Closing Access to Record. Each party agrees to provide the other
with access to all relevant documents and other information which may be needed
by such other party for purposes of preparing tax returns or responding to an
audit by any Governmental Authority or for any other reasonable purpose. Such
access will be during normal business hours and subject to reasonable time
limitations and at the expense of the requesting party.

15.2       Consents Not Obtained at Closing. (a) Seller shall use all
commercially reasonable efforts to obtain and deliver to Purchaser at or prior
to the Closing such consents as are required to allow the assignment by Seller
to Purchaser of the Seller's right, title and interest in, to and under any
Contract included in the Purchased Assets. To the extent any Contract is not
capable of being assigned without the consent or waiver of the other party
thereto or any third party (including any Governmental Authority), or if such
assignment or attempted assignment would constitute a breach thereof or a
violation of any Law or Order, neither this Agreement nor the Bill of Sale and
Assignment Agreement shall constitute an assignment or an attempted assignment
of such Contract.

(b)          Anything in this Agreement or the Bill of Sale and Assignment
Agreement to the contrary notwithstanding, Seller is not obligated to transfer
to Purchaser any of its rights and obligations in and to any Contract without
first having obtained all necessary consents and waivers. After the Closing
Date, Seller shall use all commercially reasonable efforts, and Purchaser shall
cooperate with Seller at Seller's expense, to obtain any consents and waivers
necessary to convey to Purchaser all Contracts intended to be included in the
Purchased Assets.

(c)          If any such consents and waivers are not obtained with respect to
any Contract, the Bill of Sale and Assignment Agreement shall constitute an
equitable assignment by Seller to Purchaser of all of Seller's rights, benefits,
title and interest in and to such Contract, to the extent permitted by Law, and
Purchaser shall be deemed to be the Seller's agent for the purpose of
completing, fulfilling and discharging all of Seller's rights and liabilities
arising after the Closing Date under such Contract, and Seller shall take all
necessary steps and actions to provide Purchaser with the benefits of such
Contract. Seller shall hold Purchaser harmless from any Adverse Consequence that
results from Seller's failure to obtain any required consents to assignment.

15.3       Avoidance of Double Withholding Taxes. With respect to employment Tax
matters (i) Purchaser shall assume Seller's entire obligation to prepare, file
and furnish IRS Form W-2s with respect to the Transferred Employees for the year
including the Closing Date; (ii) Seller and Purchaser shall agree to elect the
"predecessor-successor" basis with respect to each Transferred Employee pursuant
to the alternative procedure prescribed by Section 5 of Revenue Procedure
2004-53, 34 I.R.B 320; and (iii) Seller and Purchaser shall work in good faith
to adopt similar procedures under applicable wage payment, reporting and
withholding

 

- 44 -

 



 

Laws for all Transferred Employees in all appropriate jurisdictions. Seller
shall indemnify and hold Purchaser harmless from any Taxes incurred by Purchaser
as a result of assuming Seller's obligations to prepare and file IRS Form W-2s
that result from Seller's failure to comply with appropriate employment Tax
matters.

15.4       Bulk Sale Waiver and Indemnity. The parties hereto acknowledge and
agree that no filings with respect to any bulk sales or similar laws have been
made, nor are they intended to be made, nor are such filings a condition
precedent to the Closing; and, in consideration of such waiver by Purchaser,
Seller shall indemnify, defend and hold Purchaser Indemnitees harmless against
any Adverse Consequences resulting or arising from such waiver and failure to
comply with applicable bulk sales laws.

15.5

Non-Competition; Non-Solicitation.

(a)          Prior to the fifth (5th) anniversary of the Closing Date, Seller
shall not, directly or indirectly through any Affiliate thereof, (i) engage in,
carry on, participate in or have any interest in, whether alone or in
conjunction with any Person, or as a holder of an equity or debt interest of any
Person, or as a principal, agent or otherwise, in any business competing with
the Business as conducted on the Closing Date by Seller in the United States of
America; (ii) assist others in engaging in any business competing with the
Business in any manner described in the foregoing clause (i); or (iii) induce
any supplier, customer or other Person doing business with Purchaser to
terminate its relationship with Purchaser.

(b)          Prior to the third (3rd) anniversary of the Closing Date, Seller
shall not solicit for employment or hire any Transferred Employee that remains
an employee of Purchaser at the time of or within the three (3) month period
prior to such hiring or solicitation by Seller or any of its Affiliates.

(c)          Seller acknowledges that the restrictions, prohibitions and other
provisions of this Section 15.5 are reasonable, fair and equitable in scope,
terms and duration, are necessary to protect the legitimate business interests
of Purchaser, and are a material inducement to Purchaser to enter into the
transactions contemplated by this Agreement.

(d)          It is the desire and intent of the parties to this Agreement that
the provisions of this Section 15.5 shall be enforced to the fullest extent
permissible under applicable Law and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Section 15.5 shall be adjudicated to be invalid or
unenforceable, such provision shall be deemed amended to delete or modify
(including to limit or reduce its duration, geographical scope, activity or
subject) the portion adjudicated to be invalid or unenforceable, such deletion
or modification to apply only with respect to the operation of such provision of
this Section 15.5 in the particular jurisdiction in which such adjudication is
made and to be made only to the extent necessary to cause the provision as
amended to be valid and enforceable.

(e)          Seller acknowledges and understands that the provisions of this
Section 15.5 are of a special and unique nature, the loss of which cannot be
accurately compensated for in damages by an action at law and that the breach of
the provisions of this Section 15.5 would

 

- 45 -

 



 

cause Purchaser irreparable harm. In the event of a breach or threatened breach
by Seller or any of its Affiliates of the provisions of Section 15.5, Purchaser
shall be entitled to seek an injunction restraining it from such breach. Nothing
herein contained shall be construed as prohibiting Purchaser from pursuing any
other remedies available for any breach or threatened breach of this Section
15.5, and the pursuit of an injunction or any other remedy shall not be deemed
to be an exclusive election of such a remedy.

15.6       Use of Comtrak Name. After the Closing, neither Seller nor
Stockholder, nor any Affiliate of either, may, directly or indirectly, use the
name "Comtrak" or any derivative thereof or any similar name to identify itself
or himself. Seller shall be responsible for all filing fees required to be paid
in connection with filing Seller's change of name amendments in the state of its
incorporation and in each other state in which it is qualified to transact
business.

15.7       Stockholder's Guarantee. The Stockholder hereby unconditionally and
irrevocably guarantees for the benefit of the Purchaser, the Purchaser
Indemnitees and their respective heirs, successors and assigns all of the
obligations of Seller under this Agreement and under each other agreement,
contract or instrument executed and delivered by Seller to Purchaser in
connection with the transactions contemplated by this Agreement.

ARTICLE XVI

Miscellaneous

16.1       Cost and Expenses. Purchaser will pay its own costs and expenses
(including attorneys' fees, accountants' fees and other professional fees and
expenses) in connection with the negotiation, preparation, execution and
delivery of this Agreement and the consummation of the purchase of the Purchased
Assets and the other transactions contemplated by this Agreement (except as
otherwise specifically provided for herein); and Seller will pay its own costs
and expenses (including attorneys' fees, accountants' fees and other
professional fees and expenses) in connection with the negotiation, preparation,
execution and delivery of this Agreement and the consummation of the sale of the
Purchased Assets and the other transactions contemplated by this Agreement
(except as otherwise specifically provided for herein).

16.2       Entire Agreement. The Disclosure Schedule and the Exhibits referenced
in this Agreement are incorporated into this Agreement and together contain the
entire agreement between the parties hereto with respect to the transactions
contemplated hereunder, and supersede all negotiations, representations,
warranties, commitments, offers, contracts and writings prior to the date
hereof, including the letter of intent dated November 15, 2005 among Purchaser,
Seller and Stockholder. No waiver and no modification or amendment of any
provision of this Agreement shall be effective unless specifically made in
writing and duly signed by the party to be bound thereby.

16.3       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument.

16.4       Assignment, Successors and Assigns. The respective rights and
obligations of the parties hereto shall not be assignable without the prior
written consent of the

 

- 46 -

 



 

other parties; provided, however, that Purchaser may assign all or part of its
rights under this Agreement and delegate all or part of its obligations under
this Agreement to one or more of its Affiliates, in which event all the rights
and powers of Purchaser and remedies available to it under this Agreement shall
extend to and be enforceable by each such Affiliate. Any such assignment and
delegation shall not release Purchaser from its obligations under this
Agreement, and further Purchaser guarantees to Seller the performance by each
such Affiliate of its obligations under this Agreement. In the event of any such
assignment and delegation, the term "Purchaser" as used in this Agreement shall
be deemed to refer to each such Affiliate of Purchaser where reference is made
to actions or to be taken with respect to the acquisition of the Business or
Purchased Assets, and shall be deemed to include both Purchaser and each such
Affiliate where appropriate. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and permitted assigns.

16.5       Savings Clause. If any provision hereof shall be held invalid or
unenforceable by any court of competent jurisdiction or as a result of future
legislative action, such holding or action shall be strictly construed and shall
not affect the validity or effect of any other provision hereof.

16.6       Headings. The captions of the various Articles and Sections of this
Agreement have been inserted only for convenience of reference and shall not be
deemed to modify, explain, enlarge or restrict any of the provisions of this
Agreement.

16.7       Risk of Loss. Risk of loss, damage or destruction to the Purchased
Assets shall be upon Seller until the Closing, and shall thereafter be upon
Purchaser.

16.8       Governing Law. The validity, interpretation and effect of this
Agreement shall be governed exclusively by the laws of the State of Delaware,
excluding the "conflict of laws" rules thereof; provided, that the validity,
interpretation and effect of Section 15.5 shall be governed exclusively by the
laws of the State of Illinois, excluding the "conflict of laws" rules thereof.

16.9       Press Releases and Public Announcements. No party hereto shall issue
any press release or make any public announcement relating to the existence,
terms and conditions or subject matter of this Agreement prior to the Closing
without the prior written approval of the other parties; provided, however, that
Purchaser may issue any press release or make any public announcement in such
form as it deems necessary in its sole discretion to comply with the United
States securities laws, but shall provide a copy to Stockholder in advance of
its release.

16.10     U.S. Dollars. All amounts expressed in this Agreement and all payments
required by this Agreement are in United States dollars.

16.11     Survival. All representations and warranties made by any party in this
Agreement shall be deemed made for the purpose of inducing the other party to
enter into this Agreement and shall survive the Closing.

 

- 47 -

 



 

 

16.12     Notices. (a) All notices, requests, demands and other communications
under this Agreement shall be in writing and delivered in person, or sent by
facsimile or sent by reputable overnight delivery service and properly addressed
as follows:

To Purchaser:

Hub Group, Inc.

3050 Highland Parkway, Suite 100

Downers Grove, IL 60515

Fax: (630) 964-6475

Attention: Chief Executive Officer and General Counsel

With a copy to:

Winston & Strawn LLP

35 West Wacker Drive

Chicago, IL 60601

Fax: (312) 558-5700

Attention: Patrick O. Doyle

To Seller or Stockholder:

Comtrak, Inc.

5660 Universal Drive

Memphis, Tennessee 38118

Fax: (901) 541-8097

Attention: Michael J. Bruns

 

With a copy to:

Martin, Tate, Morrow & Marston, P.C.

6410 Poplar Avenue, Suite 1000

Memphis, Tennessee 38119-4843

Fax: (901) 527-3746

Attention: Robert E. Orians

(b)          Any party may from time to time change its address for the purpose
of notices to that party by a similar notice specifying a new address, but no
such change shall be deemed to have been given until it is actually received by
the party sought to be charged with its contents.

(c)          All notices and other communications required or permitted under
this Agreement which are addressed as provided in this Section 16.12 if
delivered personally or courier, shall be effective upon delivery; if sent by
facsimile, shall be delivered upon receipt of proof of transmission.

 

- 48 -

 



 

 

16.13     SUBMISSION TO JURISDICTION; VENUE. THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT
LOCATED WITHIN COOK COUNTY, THE STATE OF ILLINOIS OVER ANY DISPUTE ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
DISPUTE OR ANY SUIT, ACTION OR PROCEEDING RELATED THERETO SHALL BE HEARD AND
DETERMINED IN SUCH COURTS. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT
OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE. EACH
OF THE PARTIES HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED
IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED
BY LAW.

16.14     No Third-Party Beneficiary. This Agreement is being entered into
solely for the benefit of the parties hereto and Purchaser Indemnified Persons,
and the parties do not intend that any employee or any other person shall be a
third-party beneficiary of the covenants by either Seller or Purchaser contained
in this Agreement.

16.15     Disclosures. All matters disclosed by Seller in the Disclosure
Schedule shall be deemed a disclosure of such matter only for the purpose of the
Section of this Agreement referred to in the Disclosure Schedule, and shall not
be deemed a disclosure with respect to any other Section of this Agreement
unless specifically so stated in writing by Seller in the Disclosure Schedule.

16.16     Enforcement Costs. In the event that either party seeks to enforce its
rights or remedies under this Agreement (whether for injunctive relief or
damages or both) or seeks a declaration of costs or obligations under this
Agreement, the prevailing party shall be awarded its reasonable attorneys' fees,
costs and expenses.

[signature page follows]

 

- 49 -

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first written above.

 

  SELLER: COMTRAK, INC.   By /s/Michael J. Bruns      Name:  Michael J. Bruns
     Title:    President

  PURCHASER: HUB GROUP, INC.   By /s/David P. Yeager      Name:  David P. Yeager
     Title:    Chief Executive Officer and Vice Chairman

  STOCKHOLDER: MICHAEL J. BRUNS   By /s/Michael J. Bruns

 

 

- 50 -

 

